EXECUTION COPY AMENDED AND RESTATED CREDIT AGREEMENT Dated as of June 27, 2007 Between SR TELECOM INC. as Borrower and BNY TRUST COMPANY OF CANADA as Administrative Agent and Collateral Agent and THE LENDERS NAMED HEREIN as Lenders ANNEXES Annex A Definitions Annex B Reporting - Financial Statements, Notices, Operating Plan, Budget, Reports and Other Information Annex C Addresses for Notices Annex D Disclosure Letters SCHEDULES Schedule 1.1(1)(a) Initial Loans Schedule 1.1(2)(a) June 2007 Loans Schedule 1.1(3)(a) Supplemental Loan Commitments Schedule 1.1(4)(a) Convertible Term A Loans Schedule 1.1(5)(a) Convertible Term B Loans Schedule 1.1(6)(a) Convertible Term C Loans Schedule 3.2 Chief Executive Office and Principal Place of Business and Locations of Collateral Schedule 3.4(1) Financial Statements Schedule 3.4(2) Original Budget Schedule 3.6 Ownership of Property; Liens Schedule 3.7 Labour Matters Schedule 3.8 Ventures, Subsidiaries and Affiliates; Outstanding Stock and Indebtedness; Corporate Structure Schedule 3.10 Taxes Schedule 3.11 Canadian Pension and Benefit Plans; Subsidiary Pension Plans Schedule 3.12 Litigation Schedule 3.14 Intellectual Property Schedule 3.16 Environmental Matters Schedule 3.17 Insurance Schedule 3.18 Deposit and Disbursement Accounts Schedule 3.19 Intentionally Deleted Schedule 3.20 Agreements and Other Documents Schedule 3.21 Subordinated Debt Schedule 5.1 Maintenance of Existence and Conduct of Business Schedule 5.2(1) Contested Charges Schedule 6.3 Indebtedness and Guaranteed Indebtedness Schedule 6.4(1) Employee Loans and Affiliate Transactions Schedule 6.7 Liens EXHIBITS Exhibit 1.1(2)(b) Form of June 2007 Loan Note Exhibit 1.1(3)(a) Form of Supplemental Loan Draw Request Exhibit 1.1(3)(b) Form of Supplemental Loan Note Exhibit 1.1(4)(b) Form of Convertible Term A Loan Note Exhibit 1.1(5)(b) Form of Convertible Term B Loan Note Exhibit 1.1(6)(b) Form of Convertible Term C Loan Note Exhibit 1.1(7)(a) Conversion Form Exhibit 1.4(3) Form of PIK Note Exhibit 9.1(a) Assignment Agreement AMENDED AND RESTATED CREDIT AGREEMENT This AMENDED AND RESTATED CREDIT AGREEMENT dated as of June 27, 2007 is entered into by and between SR TELECOM INC., a Canadian corporation ("Borrower"), BNY TRUST COMPANY OF CANADA, as Administrative Agent and Collateral Agent, and Lenders party hereto from time to time. RECITALS: A. The Borrower, BNY Trust Company of Canada, as Administrative Agent and Collateral Agent and the Lenders party thereto entered into a credit agreement dated as of May 19, 2005, as amended by a first amendment made as of July 29, 2005, a second amendment made as of August 5, 2005, a third amendment made as of September 2, 2005, a fourth amendment made as of September 2, 2005, a fifth amendment made as of November 9, 2005, a sixth amendment made as of December 5, 2005, a seventh amendment made as of January 31, 2006 and an eighth amendment made as of December 7, 2006 (as amended, the "Original Credit Agreement"). B. The Borrower, the Agents and the Lenders desire to amend and restate the Original Credit Agreement to add the 2007 Loans and restructure the existing loans as set out herein. FOR VALUE RECEIVED, the parties agree as follows: SECTION 1 AMOUNT AND TERMS OF CREDIT FACILITIES 1.1 Credit Facilities (1)Initial Loans. (a)Subject to the terms and conditions hereof, each Initial Lender has made a loan to Borrower in the amount set out in Schedule 1.1(1)(a) (each an "Initial Loan" and collectively, the "Initial Loans") and has made related PIK Loans. The Initial Loans are term loans and thus are not revolving. Any Initial Loans which are repaid by the Borrower may not be reborrowed. The entire unpaid balance of the Initial Loans, the related PIK Loans and all other non-contingent Obligations in connection therewith shall be immediately due and payable in full in immediately available funds on the Maturity Date. The parties confirm that the Initial Loans and related PIK Loans are the same Obligations as the Term Loans and related PIK Loans (as such terms were defined in the Original Credit Agreement) held by Initial Lenders and that this Agreement, the Initial Loans and the related PIK Loans do not involve a novation of any Term Loans and related PIK Loans (as defined in the Original Credit Agreement) or a new advance of funds by any Lender or any repayment or reissue by Borrower of any Term Loans or related PIK Loans (as such term was defined in the Original Credit Agreement). (b)On the Closing Date, the Revolving Notes issued pursuant to the Original Credit Agreement shall be deemed to represent the Initial Loans. Each Revolving Note shall represent the obligation of Borrower to pay to an Initial Lender the amount of such Initial Lender's Initial Loans or, if less, the aggregate unpaid amount of such Initial Lender's Initial Loan Pro Rata Share of the Initial Loans made to Borrower, together with interest thereon as prescribed in Section 1.4. Borrower acknowledges and agrees that the aggregate principal amount stated to be outstanding set forth on each Revolving Note or in the Loan Accounts shall, absent manifest error, be presumptive evidence of the amounts due and owing to each Initial Lender by Borrower; provided that any failure to so record or any error in so recording or to issue a Revolving Note shall not limit or otherwise affect Borrower's duty to pay the Obligations. (c)Each payment of principal with respect to the Initial Loans shall be paid to Administrative Agent for the ratable benefit of each Initial Lender, ratably in proportion to each such Initial Lender's Initial Loan Pro Rata Share of the Initial Loans. (2)June 2007 Loans. (a)Subject to the terms and conditions hereof, each June 2007 Lender agrees to make a term loan to Borrower on the Closing Date in the amount set out opposite its name in Schedule 1.1(2)(a) (each a "June 2007 Loan" and collectively, the "June 2007 Loans"). The June 2007 Loans are term loans and thus are not revolving. Any June 2007 Loans which are repaid by the Borrower may not be reborrowed. The entire unpaid balance of the June 2007 Loans and all other non-contingent Obligations in connection therewith shall be immediately due and payable in full in immediately available funds on the Maturity Date. (b)On the Closing Date, the Borrower will issue to each June 2007 Lender a promissory note (each, a "June 2007 Loan Note" and collectively, the "June 2007 Loan Notes") to evidence its June 2007 Loan. Such June 2007 Loan Note shall be in the principal amount of each June 2007 Lender's June 2007 Loan, dated as of the Closing Date and substantially in the form of Exhibit 1.1(2)(b). Such June 2007 Loan Note shall represent the obligation of Borrower to pay to such June 2007 Lender the amount of such June 2007 Loan Note or, if less, the aggregate unpaid amount of such June 2007 Lender's June 2007 Loan Pro Rata Share of the June 2007 Loans made to Borrower, together with interest thereon as prescribed in Section 1.4. Borrower acknowledges and agrees that the aggregate principal amount stated to be outstanding set forth on each June 2007 Loan Note or in the Loan Accounts shall, absent manifest error, be presumptive evidence of the amounts due and owing to each June 2007 Lender by Borrower; provided that any failure to so record or any error in so recording or to issue a June 2007 Loan Note shall not limit or otherwise affect Borrower's duty to pay the Obligations. (c)Each payment of principal with respect to the June 2007 Loans shall be paid to Administrative Agent for the ratable benefit of each June 2007 Lender, ratably in proportion to each such June 2007 Lender's June 2007 Loan Pro Rata Share of the June 2007 Loans. (3)Supplemental Loan. (a)During the Supplemental Loan Commitment Period and subject to the terms and conditions hereof, each Supplemental Lender agrees to make to Borrower its Supplemental Loan Pro Rata Share of delayed draw term loans (each a "Supplemental Loan" and, collectively, the "Supplemental Loans") in accordance with its Supplemental Loan Commitment. The aggregate amount of all funded Supplemental Loans shall at no time exceed the aggregate Supplemental Loan Commitments. The obligations of each Supplemental Lender hereunder shall be several and not joint. The Supplemental Loans are term loans and thus are not revolving loans. Any portion of the Supplemental Loans which is repaid by Borrower may not be reborrowed. The Supplemental Loans shall be available only during the Supplemental Loan Commitment Period in separate draws of a minimum of Cdn$1,000,000 each upon Borrower meeting the conditions set out in Section 2.2 and upon delivery of a draw request (a "Supplemental Loan Draw Request") by Borrower to Administrative Agent at the address specified on Annex C.Each Supplemental Loan Draw Request must be given no later than 11:00 a.m. (Toronto time) three (3) Business Days prior to the proposed borrowing date. Each Supplemental Loan Draw Request must be given in writing (by telecopy or overnight courier) substantially in the form of Exhibit 1.1(3)(a) and shall include the information required in such Exhibit and such other information as may be required 2 by Requisite Lenders. The Supplemental Loan Commitments shall terminate at the end of the Supplemental Loan Commitment Period. The entire unpaid balance of the Supplemental Loans, all related PIK Loans and all other non-contingent Obligations in connection therewith shall be immediately due and payable in full in immediately available funds on the Maturity Date. (b)On the Closing Date, Borrower will issue to each Supplemental Lender a promissory note (each a "Supplemental Loan Note" and collectively, the "Supplemental Loan Notes") to evidence the Supplemental Loan Commitment of such Supplemental Lender. Such Supplemental Loan Note shall be in the principal amount of such Supplemental Lender's Supplemental Loan Commitment, dated as of the Closing Date and substantially in the form of Exhibit 1.1(3)(b). Each Supplemental Loan Note shall represent the obligation of Borrower to pay to such Supplemental Lender the amount of such Supplemental Loan Note or, if less, the aggregate unpaid amount of such Supplemental Lender's Supplemental Loan Pro Rata Share of the Supplemental Loans made to Borrower, together with interest thereon as prescribed in Section 1.4. Borrower acknowledges and agrees that the aggregate principal amount stated to be outstanding set forth on the Supplemental Loan Notes or in the Loan Accounts shall, absent manifest error, be presumptive evidence of the amount due and owing to such Supplemental Lender by Borrower; provided that any failure to so record or any error in so recording or to issue a Supplemental Loan Note shall not limit or otherwise affect Borrower's duty to pay the Obligations. (c)Each payment of principal with respect to the Supplemental Loans shall be paid to Administrative Agent for the ratable benefit of each Supplemental Lender, ratably in proportion to each Supplemental Lender's Supplemental Loan Pro Rata Share of the Supplemental Loans. (4)Convertible Term A Loan. (a)Subject to the terms and conditions hereof, each Convertible Term A Loan Lender has made available to Borrower its share of the Convertible Term A Loan as set out on Schedule 1.1(4)(a) and has made related PIK Loans. The Convertible Term A Loan is a term loan and thus is not revolving. Any portion of the Convertible Term A Loan which is repaid by the Borrower may not be reborrowed. The entire unpaid balance of the Convertible Term A Loan, the related PIK Loans and all other non-contingent Obligations in connection therewith shall be immediately due and payable in full in immediately available funds on the Maturity Date. The parties confirm that the Convertible Term A Loan and related PIK Loans are the same Obligations as the Convertible Term Loan and related PIK Loans (as such terms were defined in the Original Credit Agreement) which were held by what are now Convertible Term A Loan Lenders and that this Agreement, the Convertible Term A Loan and the related PIK Loans do not involve a novation of the Convertible Term Loan and related PIK Loans (as defined in the Original Credit Agreement) or a new advance of funds by any Lender or any repayment or reissue by Borrower of the Convertible Term Loan or related PIK Loans (as such term was defined in the Original Credit Agreement). (b)Borrower has issued to each Convertible Term A Loan Lender a promissory note (each, a "Convertible Term A LoanNote"; collectively, the "Convertible Term A LoanNotes") to evidence such Convertible Term A Loan Lender's share of the Convertible Term A Loan. Such Convertible Term A Loan Note is in the principal amount of such Convertible Term A Loan Lender's share of the Convertible Term A Loan, dated as of the Convertible Term A Loan Closing Date and substantially in the form of Exhibit 1.1(4)(b).Each such Convertible Term A Loan Note represents the obligation of Borrower to pay to such Convertible Term A Loan Lender the amount of such Convertible Term A Loan Note, together with interest thereon as prescribed in Section 1.4. Borrower acknowledges and agrees that the aggregate principal amount stated to be outstanding set forth on each Convertible Term A Loan Note or in the Loan Accounts shall, absent manifest error, be presumptive evidence of the amounts due and owing to each applicable Convertible Term A Loan Lender by Borrower; provided that any failure to so 3 record or any error in so recording or to issue a Convertible Term A Loan Note shall not limit or otherwise affect Borrower's duty to pay the Obligations. (c)Each payment of principal with respect to the Convertible Term A Loan shall be paid to Administrative Agent for the ratable benefit of each Convertible Term A Loan Lender, ratably in proportion to each such Convertible Term A Loan Lender's Convertible Pro Rata Share of the Convertible Term A Loan. (5)Convertible Term B Loan. (a)Subject to the terms and conditions hereof, each Convertible Term B Loan Lender has made available to Borrower its share of the Convertible Term B Loan as set out on Schedule 1.1(5)(a) and has made related PIK Loans. The Convertible Term B Loan is a term loan and thus is not revolving. Any portion of the Convertible Term B Loan which is repaid by the Borrower may not be reborrowed. The entire unpaid balance of the Convertible Term B Loan, the related PIK Loans and all other non-contingent Obligations in connection therewith shall be immediately due and payable in full in immediately available funds on the Maturity Date. The parties confirm that the Convertible Term B Loans and related PIK Loans are the same Obligations as the Term Loans and related PIK Loans (as such terms were defined in the Original Credit Agreement) which were held by what are now Convertible Term B Loan Lenders and that this Agreement, the Convertible Term B Loans and the related PIK Loans do not involve a novation of any Term Loans and related PIK Loans (as defined in the Original Credit Agreement) or a new advance of funds by any Lender or any repayment or reissue by Borrower of any Term Loans or related PIK Loans (as such term was defined in the Original Credit Agreement). (b)Borrower has issued to each Convertible Term B Loan Lender a promissory note (each, a "Convertible Term B LoanNote"; collectively, the "Convertible Term B LoanNotes") to evidence such Convertible Term B Loan Lender's share of the Convertible Term B Loan. Such Convertible Term B Loan Note is in the principal amount of such Convertible Term B Loan Lender's share of the Convertible Term B Loan, dated as of the Convertible Term B Loan Closing Date and substantially in the form of Exhibit 1.1(5)(b).Each such Convertible Term B Loan Note represents the obligation of Borrower to pay to such Convertible Term B Loan Lender the amount of such Convertible Term B Loan Note, together with interest thereon as prescribed in Section 1.4. Borrower acknowledges and agrees that the aggregate principal amount stated to be outstanding set forth on each Convertible Term B Loan Note or in the Loan Accounts shall, absent manifest error, be presumptive evidence of the amounts due and owing to each applicable Convertible Term B Loan Lender by Borrower; provided that any failure to so record or any error in so recording or to issue a Convertible Term B Loan Note shall not limit or otherwise affect Borrower's duty to pay the Obligations. (c)Each payment of principal with respect to the Convertible Term B Loan shall be paid to Administrative Agent for the ratable benefit of each Convertible Term B Loan Lender, ratably in proportion to each such Convertible Term B Loan Lender's Convertible Pro Rata Share of the Convertible Term B Loan. (6)Convertible Term C Loan. (a)Subject to the terms and conditions hereof, each Convertible Term C Loan Lender has made available to Borrower its share of the Convertible Term C Loan as set out on Schedule 1.1(6)(a) and has made related PIK Loans. The Convertible Term C Loan is a term loan and thus is not revolving. Any portion of the Convertible Term C Loan which is repaid by the Borrower may not be reborrowed. The entire unpaid balance of the Convertible Term C Loan, the related PIK Loans and all other non-contingent Obligations in connection therewith shall be immediately due and payable in full in immediately available 4 funds on the Maturity Date. The parties confirm that the Convertible Term C Loans and related PIK Loans are the same Obligations as the Convertible Term Loan and related PIK Loans (as such terms were defined in the Original Credit Agreement) which were held by what are now Convertible Term C Loan Lenders and that this Agreement, the Convertible Term C Loans and the related PIK Loans do not involve a novation of any Convertible Term Loan and related PIK Loans (as defined in the Original Credit Agreement) or a new advance of funds by any Lender or any repayment or reissue by Borrower of any Convertible Term Loan or related PIK Loans (as such term was defined in the Original Credit Agreement). (b)Borrower has issued to each Convertible Term C Loan Lender a promissory note (each, a "Convertible Term C LoanNote"; collectively, the "Convertible Term C LoanNotes") to evidence such Convertible Term C Loan Lender's share of the Convertible Term C Loan. Such Convertible Term C Loan Note is in the principal amount of such Convertible Term C Loan Lender's share of the Convertible Term C Loan, dated as of the Convertible Term C Loan Closing Date and substantially in the form of Exhibit 1.1(6)(b).Each such Convertible Term C Loan Note represents the obligation of Borrower to pay to such Convertible Term C Loan Lender the amount of such Convertible Term C Loan Note, together with interest thereon as prescribed in Section 1.4. Borrower acknowledges and agrees that the aggregate principal amount stated to be outstanding set forth on each Convertible Term C Loan Note or in the Loan Accounts shall, absent manifest error, be presumptive evidence of the amounts due and owing to each applicable Convertible Term C Loan Lender by Borrower; provided that any failure to so record or any error in so recording or to issue a Convertible Term C Loan Note shall not limit or otherwise affect Borrower's duty to pay the Obligations. (c)Each payment of principal with respect to the Convertible Term C Loan shall be paid to Administrative Agent for the ratable benefit of each Convertible Term C Loan Lender, ratably in proportion to each such Convertible Term C Loan Lender's Convertible Pro Rata Share of the Convertible Term C Loan. (7)Optional Conversion. (a)Upon and subject to applicable rules of the Exchange and Applicable Securities Legislation and the terms hereof, each Convertible Term A Loan Lender shall have the right, at any time subsequent to December 31, 2007 but prior to 4:30 p.m. (Toronto time) on the Maturity Date, to convert allor any partof the principal amount of such Convertible Term A Loan Lender's share of the Convertible Term A Loan, PIK Loans with respect to PIK Interest paid or payable on its Convertible Term A Loan and accrued and unpaid interest thereon (each, a "Conversion A Amount") for fully paid and non-assessable Common Shares. Notwithstanding the preceding sentence, each Convertible Term A Loan Lender shall have the right to convert allor any partof the principal amount of such Convertible Term A Loan Lender's share of the Convertible Term A Loan, PIK Loans with respect to PIK Interest paid or payable on its Convertible Term A Loan and accrued and unpaid interest thereon prior to December 31, 2007 in the event that an offer to acquire, whether by way of takeover bid, plan of arrangement, amalgamation or otherwise, is made for at least 50.1% of the Common Shares. (b)Upon and subject to applicable rules of the Exchange and Applicable Securities Legislation and the terms hereof and furtherupon andsubject tothe lifting or revocation of the MCTOs, each Convertible Term B Loan Lender shall have the right, exercisableat any time subsequent to the tenth day following the lifting or revocation of the MCTOs, but prior to 4:30 p.m. (Toronto time) on the Maturity Date, to convert allor any partof the principal amount of such Convertible Term B Loan Lender's share of the Convertible Term B Loan, PIK Loans with respect to PIK Interest paid or payable on its Convertible Term B Loan and accrued and unpaid interest thereon (each, a "Conversion B Amount") for fully paid and non-assessable Common Shares. 5 (c)Upon and subject to applicable rules of the Exchange and Applicable Securities Legislation and the terms hereof, each Convertible Term C Loan Lender shall have the right, at any time prior to 4:30 p.m. (Toronto time) on the Maturity Date, to convert allor any partof the principal amount of such Convertible Term C Loan Lender's share of the Convertible Term C Loan, PIK Loans with respect to PIK Interest paid or payable on its Convertible Term C Loan and accrued and unpaid interest thereon (each, a "Conversion C Amount") for fully paid and non-assessable Common Shares. (d)Each Convertible Term A Loan Lender and Convertible Term C Loan Lender that has not exercised its conversion right shall be required to exercise its right of conversion where otherwise permitted to do so hereunder and so directed in writing by Convertible Term A Loan Lenders and/or Convertible Term C Loan Lenders having more than seventy-five percent (75%) of the aggregate outstanding principal amount of the Convertible Term A Loan and Convertible Term C Loan and, for greater certainty, at any time subsequent to December 31, 2007, upon such direction being given, all Convertible Term A Loan Lenders and Convertible Term C Loan Lenders shall exercise their respective right of conversion. (e)Each Convertible Term Loan Lender that has not exercised its conversion right shall be required to exercise its right of conversion where otherwise permitted to do so hereunder and so directed in writing by Convertible Term Loan Lenders having more than seventy-five percent (75%) of the aggregate outstanding principal amount of the Convertible Term Loans and, for greater certainty, at any time subsequent to December 31, 2007, upon such direction being given, all Convertible Term Loan Lenders shall exercise their respective right of conversion. (f)The number of Common Shares into which a Conversion A Amount may be so exchanged shall be determined by dividing the Conversion A Amount by the Conversion A Price as at the Date of Conversion, subject to adjustment pursuant to Section 1.1(10). (g)The number of Common Shares into which a Conversion B Amount may be so exchanged shall be determined by dividing the Conversion B Amount by the Conversion B/C Price as at the Date of Conversion, subject to adjustment pursuant to Section 1.1(10). (h)The number of Common Shares into which a Conversion C Amount may be so exchanged shall be determined by dividing the Conversion C Amount by the Conversion B/C Price as at the Date of Conversion, subject to adjustment pursuant to Section 1.1(10). (8)Delivery of Certificates. As promptly as practicable after the Date of Conversion, Borrower shall issue or cause to be issued and deliver or cause to be delivered to the applicable Convertible Term Loan Lender, or on its written order, a certificate or certificates in the name or names of the Person or Persons specified in such order for the number of Common Shares deliverable upon the conversion of the applicable Conversion Amount and provision shall be made in respect of any fraction of a share as provided in Section 1.1(11). Such conversion shall be deemed to have been effected immediately prior to 4:30 p.m. (Toronto time) on the Date of Conversion and at such time the rights of such Convertible Term Loan Lender with respect to such Conversion Amount shall cease and the Person or Persons in whose name or names any certificate or certificates for Common Shares shall be deliverable upon such conversion shall be deemed to have become on such date the holder or holders of record of the Common Shares represented thereby; provided, however, that no such conversion on any date on which the transfer registers for Common Shares of Borrower shall be closed shall be effective to constitute the Person or Persons entitled to receive the Common Shares upon such conversion as the holder or holders of record of such Common Shares on such date, but such surrender shall be effective to constitute the Person or Persons entitled to receive such 6 Common Shares as the holder or holders of record thereof for all purposes on the next succeeding date on which such transfer registers are open. (9)Manner of Exercise of Right to Convert. (a)The applicable Convertible Term Loan Lender converting its Conversion Amount into Common Shares shall surrender its Convertible Notes (if any) to Borrower at its chief executive office indicated in Annex C together with a completed Conversion Form or any other written notice in a form satisfactory to Borrower, in either case duly executed by such Convertible Term Loan Lender, exercising the right to convert such Conversion Amount or being required to convert such Conversion Amount in accordance with the provisions hereof. If any of the Common Shares into which such Conversion Amount is to be converted are to be issued to a Person or Persons other than the applicable Convertible Term Loan Lender (e.g. a nominee name), such Conversion Form or notice shall be in form and substance satisfactory to Borrower and shall be accompanied by payment to Borrower of any transfer tax which may be payable by reason thereof. Upon the surrender of such Convertible Notes accompanied by such Conversion Form or notice (i) the applicable Convertible Term Loan Lender shall be issued the number of Common Shares which it shall be entitled to receive on such conversion, (ii) the applicable Convertible Term Loan Lender releases Borrower of all liability with respect to the Conversion Amount which has been converted, and (iii) Borrower agrees that the surrender of such Convertible Notes constitutes the sole consideration for the Common Shares issuable upon such conversion. Subject to Section 1.1(9)(b), upon delivery of the requisite Conversion Form or notice, such Convertible Term Loan Lender or, subject to payment of all applicable stamp or security transfer taxes or other governmental charges and compliance with all reasonable requirements of Borrower, the nominee(s) or assignee(s) thereof, shall be entitled to be entered in the books of Borrower as at the Date of Conversion as the holder of the number of Common Shares into which such Conversion Amount is convertible in accordance with the provisions hereof and, as soon as practicable thereafter, Borrower shall deliver to such Convertible Term Loan Lender or, subject as aforesaid, the nominee(s) or assignee(s) thereof, a certificate or certificates for such Common Shares and make or cause to be made any payment of dividends to which such Convertible Term Loan Lender is entitled in accordance with Section 1.1(9)(c). (b)If a Convertible Note is surrendered for conversion on a day on which the register of Common Shares is closed, the Person or Persons entitled to receive Common Shares shall become the holder or holders of record of such Common Shares as at the date on which such registers are next reopened. (c)The Common Shares issued upon a conversion shall be entitled to receive dividends declared in favour of shareholders of record on and after the Date of Conversion or such later date as such Person shall become the holder of record of such Common Shares pursuant to Section 1.1(9)(b), from which applicable date the Common Shares issued on conversion will for all purposes be and be deemed to be issued and outstanding as fully paid and non-assessable Common Shares. (10)Adjustment of Conversion Price. Each Conversion Price in effect at any date shall be subject to adjustment from time to time as follows: (a)If and whenever at any time prior to the Maturity Date Borrower shall: (i) subdivide or redivide the outstanding Common Shares into a greater number of shares; 7 (ii) reduce, combine or consolidate the outstanding Common Shares into a smaller number of shares; or (iii) issue Common Shares to the holders of all or substantially all of the outstanding Common Shares by way of a stock dividend, each Conversion Price in effect on the effective date of such subdivision, redivision, reduction, combination or consolidation or on the record date for such issue of Common Shares by way of a stock dividend, as the case may be, shall in the case of any of the events referred to in (i) and (iii) above be decreased in proportion to the number of outstanding Common Shares resulting from such subdivision, redivision or dividend, or shall, in the case of any of the events referred to in (ii) above, be increased in proportion to the number of outstanding Common Shares resulting from such reduction, combination or consolidation. Such adjustment shall be made successively whenever any event referred to in this Section 1.1(10)(a) shall occur. Any such issue of Common Shares by way of a stock dividend shall be deemed to have been made on the record date for the stock dividend for the purpose of calculating the number of outstanding Common Shares under subsections (b) and (c) of this Section 1.1(10). (b)If and whenever at any time prior to the Maturity Date Borrower shall fix a record date for the issuance of rights or warrants to any holders of its outstanding Common Shares entitling them, for a period expiring not more than 45 days after such record date, to subscribe for or purchase Common Shares (or securities convertible into Common Shares) at a price per share (or having a conversion or exchange price per share) less than the Current Market Price of a Common Share on such record date, each Conversion Price shall be adjusted immediately after such record date so that it shall equal the price determined by multiplying the Conversion Price in effect on such record date by a fraction, of which the numerator shall be the total number of Common Shares outstanding on such record date plus a number of Common Shares equal to the number arrived at by dividing the aggregate price of the total number of additional Common Shares offered for subscription or purchase (or the aggregate conversion or exchange price of the convertible securities so offered) by such Current Market Price per Common Share, and of which the denominator shall be the total number of Common Shares outstanding on such record date plus the total number of additional Common Shares offered for subscription or purchase (or into which the convertible securities so offered are convertible). Such adjustment shall be made successively whenever such a record date is fixed. To the extent that any such rights or warrants are not so issued or any such rights or warrants are not exercised prior to the expiration thereof, each Conversion Price shall be re-adjusted to the Conversion Price which would have been in effect if such record date had not been fixed or to the Conversion Price which would have been in effect based upon the number of Common Shares (or securities convertible into Common Shares) actually issued upon the exercise of such rights or warrants, as the case may be. (c)If and whenever at any time prior to the Maturity Date Borrower shall fix a record date for the making of a distribution to any holders of its outstanding Common Shares of (i) shares of any class other than Common Shares or (ii) rights, options or warrants (excluding rights, options or warrants entitling the holders thereof for a period of not more than 45 days to subscribe for or purchase Common Shares or securities convertible into Common Shares) or (iii) evidences of its indebtedness or (iv) cash or other assets then, in each such case, each Conversion Price shall be adjusted immediately after such record date so that it shall equal the price determined by multiplying the Conversion Price in effect on such record date by a fraction, of which the numerator shall be the total number of Common Shares outstanding on such record date multiplied by the Current Market Price per Common Share on such record date, less the fair market value (as determined by the Board of Directors with the approval of Requisite Convertible Term Loan Lenders, which determination shall be conclusive) of such shares or rights, options or warrants or evidences or indebtedness or assets so distributed, and of which the denominator shall be the total number of Common Shares outstanding on such record date multiplied by 8 such Current Market Price per Common Share. Such adjustment shall be made successively whenever such a record date is fixed. To the extent that such distribution is not so made, each Conversion Price shall be re-adjusted to the Conversion Price which would have been in effect if such record date had not been fixed or to the Conversion Price which would have been in effect based upon such shares or rights, options or warrants or evidences of indebtedness or assets actually distributed, as the case may be. (d)For the purpose of any computation under subsections (b) or (c) of this Section 1.1(10), the current market price per Common Share at any date shall be the weighted average price per share for Common Shares for the twenty (20) consecutive Trading Days ending five (5) Trading Days before such date on the Exchange(the "Current Market Price"). The weighted average price shall be determined by dividing the aggregate sale price of all Common Shares sold on such Exchange during the said twenty (20) consecutive Trading Days by the total number of Common Shares so sold. (e)In the case of any reclassification or change (other than a change resulting only from consolidation or subdivision) of the Common Shares or in case of any amalgamation, consolidation or merger of Borrower with or into any other corporation, or in the case of any sale of the properties and assets of Borrower, as or substantially as, an entirety to any other corporation, each Conversion Price and the Common Shares, as the case may be, shall be adjusted so that any Conversion Amount shall, after such reclassification, change, amalgamation, consolidation, merger or sale, be convertible into the number of shares of Borrower, or such continuing, successor or purchaser corporation, as the case may be, which the applicable Convertible Term Loan Lender would have been entitled to receive as a result of such reclassification, change, amalgamation, consolidation, merger or sale if on the effective date thereof it had been the holder of the number of Common Shares into which the Conversion Amount was convertible prior to the effective date of such reclassification, change, amalgamation, consolidation, merger or sale. No such reclassification, change, amalgamation, consolidation, merger or sale shall be carried into effect unless (i) in the opinion of the Board of Directors, all necessary steps shall have been taken to ensure that the Convertible Term Loan Lenders shall thereafter be entitled to receive such number of shares of Borrower, or such continuing, successor or purchasing corporation, as the case may be, subject to adjustment thereafter in accordance with provisions similar, as nearly as may be, to those contained in this Section 1.1(10); and (ii) such shares constitute prescribed securities for the purposes of clause 212(1)(b)(vii)(E) of the ITA. (f)In any case in which this Section 1.1(10) shall require that an adjustment shall become effective immediately after a record date for an event referred to herein, Borrower may defer, until the occurrence of such event, issuing to the applicable Convertible Term Loan Lender converting after such record date and before the occurrence of such event the additional Common Shares issuable upon such conversion by reason of the adjustment required by such event before giving effect to such adjustment; provided, however, that Borrower shall deliver to such Convertible Term Loan Lender an appropriate instrument evidencing such Convertible Term Loan Lender's right to receive such additional Common Shares upon the occurrence of the event requiring such adjustment and the right to receive any distributions made on such additional Common Shares declared in favour of holders of record of Common Shares on and after the Date of Conversion or such later date as such Convertible Term Loan Lender would, but for the provisions of this Section 1.1(10)(f), have become the holder of record of such additional Common Shares pursuant to Section 1.1(7). (g)The adjustments provided for in this Section 1.1(10) are cumulative, will be computed to the nearest of one-tenth of one cent, and shall apply to successive subdivisions, redivisions, reductions, combinations, consolidations, distributions, issues or other events resulting in any adjustment under the provisions of this Section; provided that, notwithstanding any other provision of this Section, no adjustment of any Conversion Price shall be required unless such adjustment would require an increase or decrease of at least one percent (1%) in the Conversion Price then in effect; provided however, that any 9 adjustments which by reason of this Section 1.1(10)(g) are not required to be made shall be carried forward and taken into account in any subsequent adjustment. (h)In the event of any question arising with respect to the adjustments provided in this Section 1.1(10), such question shall be conclusively determined by a firm of chartered accountants appointed by Borrower and acceptable to Requisite Convertible Term Loan Lenders (who may be the auditors of Borrower); such accountants shall have access to all necessary records of Borrower and such determination shall be binding upon Borrower, Agents and Convertible Term Loan Lenders, absent manifest error. If any such determination is made, Borrower will deliver an Officers' Certificate to each Convertible Term Loan Lender describing such determination. (i)In case Borrower shall take any action affecting the Common Shares other than action described in this Section 1.1(10), which in the opinion of the Board of Directors would affect the rights of Convertible Term Loan Lenders, each Conversion Price shall be adjusted in such manner and at such time, by action of the Board of Directors, subject to the prior written consent of the Exchange if necessary, as the Board of Directors in their sole discretion may determine to be equitable in the circumstances. Failure of the Board of Directors to make such an adjustment shall be conclusive evidence that the Board of Directors have determined that it is equitable to make no adjustment in the circumstances. (j)No adjustment in a Conversion Price shall be made in respect of any event described in Section 1.1(10)(a), (b) and (c) if Convertible Term Loan Lenders are entitled to participate in such event on the same terms mutatis mutandis as if they had converted their Convertible Notes prior to the effective date or record date, as the case may be, of such event and subject to the approval of the Exchange where such approval is required pursuant to the TSX Company Manual. (k)Any amendment or change to the Conversion A Price shall require the prior written consent of all Convertible Term A Loan Lenders, except if such amendment or change is related to an adjustment to the Conversion A Price made from time to time in accordance with Section 1.1(10). (l)Any amendment or change to the Conversion B/C Price shall require the prior written consent of all Convertible Term B Loan Lenders and all Convertible Term C Loan Lenders, except if such amendment or change is related to an adjustment to the Conversion B/C Price made from time to time in accordance with Section 1.1(10). (11)No Requirement to Issue Fractional Shares. Borrower shall not be required to issue fractional shares upon any conversion hereunder. If more than one (1) Convertible Note shall be surrendered for conversion at one time by the same Convertible Term Loan Lender, the number of whole Common Shares issuable upon conversion thereof shall be computed on the basis of the aggregate principal amount of such notes to be converted. If any fractional interest in a Common Share would, except for the provisions of this Section, be deliverable to any Convertible Term Loan Lender upon the conversion of any Convertible Note, Borrower shall, if not prohibited by any agreement to which it is a party, in lieu of delivering any certificate representing such fractional interest, make a cash payment to such Convertible Term Loan Lender in an amount equal to the fractional interest multiplied by the applicable Conversion Price. If prohibited from doing so, it will make such cash payment as soon as reasonably practicable after such time as it is no longer prohibited. (12)Borrower to Reserve Shares. 10 Borrower covenants with Convertible Term Loan Lenders that it will at all times reserve and keep available out of its authorized Common Shares, solely for the purpose of issuance upon conversion of the Conversion Amounts and Convertible Notes as herein provided, and conditionally allot to Convertible Term Loan Lenders who may exercise their conversion rights hereunder, such number of Common Shares as shall then be issuable upon the conversion of all outstanding Conversion Amounts and Convertible Notes. Borrower covenants with Convertible Term Loan Lenders that all Common Shares which shall be so issuable shall be duly and validly issued as fully-paid and non-assessable shares. (13)Taxes and Charges on Conversion. Borrower will from time to time promptly pay or make provision satisfactory to Convertible Term Loan Lenders for the payment of any and all Taxes and Charges which shall be payable with respect to the issuance or delivery to Convertible Term Loan Lenders, upon the exercise of their right to conversion, of Common Shares of Borrower pursuant to the terms hereof. (14)Cancellation of Converted Convertible Notes. All Convertible Notes converted under the provisions hereunder shall be forthwith delivered to and cancelled by Borrower, subject to the provisions of Section 1.1(8). (15)Certificate as to Adjustment. Borrower shall from time to time immediately after the occurrence of any event which requires an adjustment or readjustment as provided in Section 1.1(10), deliver an Officers' Certificate to each Convertible Term Loan Lender specifying the nature of the event requiring the same and the amount of the adjustment necessitated thereby and setting forth in reasonable detail the method of calculation and the facts upon which such calculation is based, which certificate and the amount of the adjustment specified therein shall be verified by an opinion of a firm of chartered accountants appointed by Borrower and acceptable to Requisite Convertible Term Loan Lenders (who may be the auditors of Borrower) and, when approved by Requisite Convertible Term Loan Lenders, shall be conclusive and binding on all parties in interest. When so approved, Borrower shall forthwith give notice to Convertible Term Loan Lenders in the manner provided in Section 11.10 specifying the event requiring such adjustment or readjustment and the results thereof, including the resulting Conversion Price. (16)Notice of Special Matters. Borrower covenants with Convertible Term Loan Lenders that so long as any Convertible Note remains outstanding, it will give notice to Convertible Term Loan Lenders in the manner provided in Section 11.10 of (i) the voluntary or involuntary dissolution, liquidation or winding-up of Borrower to the extent permitted hereunder or (ii) its intention to fix a record date for any event referred to in Section 1.1(10) which may give rise to an adjustment in a Conversion Price. Such notice shall specify the particulars of such event, the record date or the date the books of Borrower shall close and the effective date for such event; provided that Borrower shall only be required to specify in such notice such particulars of such event as shall have been fixed and determined on the date on which such notice is given. Such notice shall be given not less than fourteen (14) days in each case prior to such applicable record date or the date on which Borrower's books are to be closed. 1.2 Voluntary Prepayments. (a)Borrower may at any time after the Closing Date on at least ten (10) days' prior written notice to Administrative Agent voluntarily prepay: 11 (i) all or any part of the 2007 Loans pro rata on the basis of the outstanding principal amounts of the 2007 Loans at the time of prepayment (provided that any such prepayment must be in a minimum amount of at least US$1,000,000 and integral multiples of US$100,000); or (ii) if the 2007 Loans have been repaid in full, all or any part of the Initial Loans and the Convertible Term B Loan pro rata on the basis of the outstanding principal amounts of the Initial Loans and Convertible Term B Loan at the time of prepayment (provided that any such prepayment must be in a minimum amount of at least US$1,000,000 and integral multiples of US$100,000); or (iii) if the 2007 Loans, the Initial Loans and the Convertible Term B Loans have been repaid in full, all or any part of the Convertible Term A Loans and the Convertible Term C Loan pro rata on the basis of the outstanding principal amounts of the Convertible Term A Loan and Convertible Term C Loan at the time of prepayment (provided that any such prepayment must be in a minimum amount of at least US$1,000,000 and integral multiples of US$100,000). For greater certainty: (A) the June 2007 Loans may not be prepaid in whole or in part without a commensurate pro rata prepayment of the Supplemental Loans and the Supplemental Loan may not be prepaid in whole or in part without a commensurate pro rata prepayment of the June 2007 Loan; (B) the Initial Loans may not be prepaid in whole or in part without a commensurate pro rata prepayment of the Convertible Term B Loan and the Convertible Term B Loan may not be prepaid in whole or in part without a commensurate pro rata prepayment of the Initial Loans; and (C) the Convertible Term A Loan may not be prepaid in whole or in part without a commensurate pro rata prepayment of the Convertible Term C Loan and the Convertible Term C Loan may not be prepaid in whole or in part without a commensurate pro rata prepayment of the Convertible Term A Loan. (b)Any voluntary prepayment of the Loans shall be accompanied by accrued interest to the date of such prepayment on the amount prepaid (as determined by the Lenders in their sole discretion). Any prepayment in full of the June 2007 Loans (which must occur simultaneously with the voluntary prepayment in full of the Supplemental Loans in accordance with paragraph (a)(i) above) shall be accompanied by the June 2007 Loans Payout Fee. Any prepayment in full of the Supplemental Loans (which must occur simultaneously with the voluntary prepayment in full of the June 2007 Loans in accordance with paragraph (a)(i) above) shall be accompanied by the Supplemental Loan Payout Fee. Any prepayment in full of the Initial Loans (which must occur simultaneously with the voluntary prepayment in full of the Convertible Term B Loan in accordance with paragraph (a)(ii) above) shall be accompanied by the Initial Loans Payout Fee. Any prepayment in full of the Convertible Term B Loan (which must occur simultaneously with the voluntary prepayment in full of the Initial Loans in accordance with paragraph (a)(ii) above) shall be accompanied by the Initial Loans Payout Fee. Any prepayment in full of the Convertible Term A Loan (which must occur simultaneously with the voluntary prepayment in full of the Convertible Term C Loan in accordance with paragraph (a)(iii) above) shall be accompanied by the Convertible Term A Loan Payout Fee. Any prepayment in full of the Convertible Term C Loan (which must occur simultaneously with the voluntary prepayment in full of the Convertible 12 Term A Loan in accordance with paragraph (a)(iii) above) shall be accompanied by the Convertible Term C Loan Payout Fee. 1.3 Use of Proceeds. Borrower shall utilize the proceeds of the 2007 Loans to fund working capital needs of the Borrower in the ordinary course of its business and to fund fees and expenses in connection with this Agreement. 1.4 Interest. (1)Cash Pay Interest. From and after January 1, 2009, interest ("Cash Pay Interest") shall be payable monthly in arrears on each Interest Payment Date by Borrower on the aggregate outstanding principal balance of the Initial Loans, the June 2007 Loans, the Supplemental Loan and the Convertible Term Loans from time to time at a rate per annum equal to the Fixed Cash Pay Interest Rate. Cash Pay Interest shall accrue daily and shall be paid in cash to Administrative Agent. (2)PIK Interest. In addition to Cash Pay Interest as described in Section 1.4(1), from the date hereof until the irrevocable payment in full of the Loans, additional interest ("PIK Interest") shall be payable monthly in arrears on each Interest Payment Date by Borrower on the aggregate outstanding principal balance of such Loans from time to time as follows: (a)from the Closing Date until December 31, 2008, at a rate per annum equal to the Full PIK Interest Rate; and (b)from and after January 1, 2009, at a rate per annum equal to the Partial PIK Interest Rate. (3)Payment of PIK Interest. PIK Interest shall accrue daily and shall be paid and satisfied as follows, at the option of the Borrower: (a)by Borrower in cash; or (b)by the amount of the PIK Interest payable on the applicable Interest Payment Date being added to the principal amounts of the Loans, as applicable. Each addition of PIK Interest to the principal amount of a Loan shall be evidenced by the Administrative Agent updating the relevant Loan Accounts and shall become a "PIK Loan". At the written request of a Lender, Borrower shall execute and deliver to the requesting Lender a promissory note in the amount of a PIK Loan owing to such Lender (each, a "PIK Note"; collectively, the "PIK Notes"), substantially in the form of Exhibit 1.4(3) and on terms set out in Section 1.4(4). (4)PIK Notes.Each PIK Loan is a separate debt obligation. Each PIK Note shall represent the obligation of Borrower to pay the amount of such PIK Loan or, if less, the aggregate unpaid amount of such PIK Loan owing by Borrower and evidenced thereby, together with interest thereon as prescribed in Section 1.4. Borrower acknowledges and agrees that the aggregate principal amount stated to be outstanding set forth on the PIK Notes or in the Loan Accounts shall, absent manifest error, be presumptive evidence of the amounts due and owing to Lenders by Borrower in respect of the PIK Loans; provided that any failure to so record or any error in so recording or to issue a PIK Note shall not limit or otherwise affect Borrower's duty to pay the Obligations. The entire unpaid balance of the PIK Loans and all other non-contingent Obligations in connection therewith in each case related and arising with respect to the Initial Loans shall be immediately due and payable in full in immediately available funds on the 13 Maturity Date. The entire unpaid balance of the PIK Loans and all other non-contingent Obligations in connection therewith in each case related and arising with respect to the June 2007 Loans shall be immediately due and payable in full in immediately available funds on the Maturity Date. The entire unpaid balance of the PIK Loans and all other non-contingent Obligations in connection therewith in each case related and arising with respect to the Supplemental Loan shall be immediately due and payable in full in immediately available funds on the Maturity Date. The entire unpaid balance of the PIK Loans and all other non-contingent Obligations in connection therewith in each case related and arising with respect to the Convertible Term Loans shall be immediately due and payable in full in immediately available funds on the Maturity Date. Each payment of principal with respect to the PIK Notes or PIK Loans shall be paid to Administrative Agent for the ratable benefit of each applicable Lender. At the written request of a Convertible Term Loan Lender and for purposes of Section 1.1(10), Borrower shall promptly execute and deliver to such Convertible Term Loan Lender a separate PIK Note (each, a "Convertible PIK Note"; collectively, the "Convertible PIK Notes") evidencing such Convertible Term Loan Lender's PIK Loans made in respect of the payment of PIK Interest on its share of the Convertible Term Loans and Administrative Agent shall make such notations on the existing PIK Notes or in the Loan Accounts to evidence such issuance of a Convertible PIK Note in accordance with Administrative Agent's customary accounting practices as in effect from time to time. (5)Extension to Next Business Day. If any payment on any Loan becomes due and payable on a day other than a Business Day, the maturity thereof will be extended to the next succeeding Business Day and, with respect to payments of principal, interest thereon shall be payable at the then applicable rate during such extension. (6)Calculations on 360 Day Year. All computations of interest (calculated on a per annum basis) shall be made by Administrative Agent on the basis of a three hundred and sixty (360) day year for the actual number of days occurring in the period for which such interest is payable. Each determination by Administrative Agent of an interest rate hereunder shall be conclusive, absent manifest error. (7)Interest Upon Payment Default. Upon a default in the payment of interest or any other amount due under this Agreement or any of the other Loan Documents to which Borrower is a party or satisfaction of such amounts by issuance of PIK Notes, Borrower shall pay interest on such overdue amount, both before and after judgment, at a rate per annum equal to the applicable rate of interest payable under this Section 1.4plus three percent (3%), calculated on a daily basis from the date such amount becomes overdue for so long as such amount remains overdue and on the basis of the actual number of days elapsed in a 360 day year. Such interest shall be payable by Borrower upon demand by Administrative Agent and shall compound monthly. From and after the occurrence of any Event of Default, all interest payable on the Loans shall be increased by three percent (3%) per annum over the interest otherwise applicable hereunder. (8)Criminal Rates of Interest. If any provision of this Agreement or any of the other Loan Documents would obligate Borrower to make any payment of interest or other amount payable to any Agent or Lender in an amount or calculated at a rate which would be prohibited by law or would result in a receipt by such Agent or Lender of interest at a criminal rate (as such terms are construed under the Criminal Code (Canada)) then, notwithstanding such provision, such amount or rate shall be deemed to have been adjusted with retroactive effect to the maximum amount or rate of interest, as the case may be, as would not be so prohibited by law or so result in a receipt by such Agent or Lender of interest at a criminal rate, such adjustment to be effected, to the extent necessary, as follows: (1) firstly, by reducing the amount or rate of interest required to be paid to such Agent or Lender under this Section 1.4; and (2) thereafter, by reducing any fees, commissions, premiums and other amounts required to be paid to such Agent or Lender which would constitute interest for purposes of Section 347 of the Criminal Code (Canada). Any amount or rate of interest referred to in this Section 1.4(8) shall be determined in 14 accordance with generally accepted actuarial practices and principles as an effective annual rate of interest over the term that any Loan remains outstanding on the assumption that any charges, fees or expenses that fall within the meaning of "interest" (as defined in the Criminal Code (Canada)) shall, if they relate to a specific period of time, be pro-rated over that period of time and otherwise be pro-rated over the period from the Closing Date to the Termination Date and, in the event of a dispute, a certificate of a Fellow of the Canadian Institute of Actuaries appointed by such Agent or Lender shall be conclusive for the purposes of such determination. (9)Interest Act. For purposes of disclosure pursuant to the Interest Act (Canada), the annual rates of interest or fees to which the rates of interest or fees provided in this Agreement and the other Loan Documents (and stated herein or therein, as applicable, to be computed on the basis of a 365 day year or any other period of time less than a calendar year) are equivalent are the rates so determined multiplied by the actual number of days in the applicable calendar year and divided by 365 or such other period of time, respectively. 1.5 Fees. (1)Borrower shall pay to Administrative Agent for the ratable benefit of the Initial Lenders and the Convertible Term B Loan Lenders, on the Initial Loan Termination Date, a payout and completion fee (the "Initial LoanPayout Fee") in the amount of, at the option of Requisite Convertible Term B/Initial Lenders, (x) five percent (5%) of the Initial Loan Maximum Amount (less the aggregate amount of Convertible Term B Loan converted to Common Shares pursuant to Section 1.1(9)) payable by Borrower in cash or (y) two percent (2%) of Distributable Value on such date payable by Borrower in kind by the issuance by Borrower of Indebtedness or equity based on the composition of Distributable Value on such date; provided that the Initial Loan Payout Fee payable in paragraph (y) immediately above shall first be promptly determined by Borrower and subject to the prior written approval of Requisite Convertible Term B/Initial Lenders and then payment thereof made to Administrative Agent for the ratable benefit of Initial Lenders and Convertible Term B Loan Lenders; provided further that, for greater certainty, only Persons that are Initial Lenders and Convertible Term B Loan Lenders on the Initial Loan Termination Date shall be entitled to their ratable share of the Initial Loan Payout Fee; (2)Borrower shall pay to Administrative Agent for the ratable benefit of the June 2007 Lenders, on the June 2007 Loan Termination Date, a payout and completion fee (the "June 2007LoanPayout Fee") in the amount of five percent (5%) of the aggregate amount of the June 2007 Loans made on the Closing Date; provided that only Persons that are June 2007 Lenders on the June 2007 Loan Termination Date shall be entitled to their June 2007 Loan Pro Rata Share of the June 2007 Loan Payout Fee; (3)Borrower shall pay to Administrative Agent for the benefit of the Supplemental Lenders, on the Supplemental Loan Termination Date, a payout and completion fee (the "SupplementalLoanPayout Fee") in the amount of five percent (5%) of the principal amount of the Supplemental Loans made during the Supplemental Loan Commitment Period; provided that only Persons that are Supplemental Lenders on the Supplemental Loan Termination Date shall be entitled to the Supplemental Loan Payout Fee; (4)Borrower shall pay to Administrative Agent for the ratable benefit of the Convertible Term A Loan Lenders, on the Convertible Term A Loan Termination Date, a payout and completion fee (the "Convertible Term A Loan Payout Fee") in the amount of five percent (5%) of the aggregate amount of the Convertible Term A Loan outstanding on the Closing Date less the aggregate amount of Convertible Term A Loan converted to Common Shares pursuant to Section 1.1(9); provided that, for greater certainty, only persons that are Convertible Term A Loan Lenders on the Convertible Term A Loan Termination Date shall be entitled to their Convertible Term A Loan Pro Rata Share of the Convertible Term A Loan Payout Fee. For the avoidance of doubt, the Convertible Term A Loan Payout Fee will not 15 be payable to the Convertible Term A Loan Lenders in the event and to the extent that they elect to convert their Convertible Term A Loan into Common Shares pursuant to Section 1.1(5). (5)Borrower shall pay to Administrative Agent for the ratable benefit of the Convertible Term C Loan Lenders, on the Convertible Term C Loan Termination Date, a payout and completion fee (the "Convertible Term C Loan Payout Fee") in the amount of five percent (5%) of the aggregate amount of the Convertible Term C Loan outstanding on the Closing Date less the aggregate amount of Convertible Term C Loan converted to Common Shares pursuant to Section 1.1(9); provided that, for greater certainty, only persons that are Convertible Term C Loan Lenders on the Convertible Term C Loan Termination Date shall be entitled to their Convertible Term C Loan Pro Rata Share of the Convertible Term C Loan Payout Fee. For the avoidance of doubt, the Convertible Term C Loan Payout Fee will not be payable to the Convertible Term C Loan Lenders in the event and to the extent that they elect to convert their Convertible Term C Loan into Common Shares pursuant to Section 1.1(5). (6)The fees payable under Section 1.5(1), (2), (3), (4) and (5) shall be fully earned on the date of required payment thereof and shall be non-refundable when paid. 1.6 Receipt of Payments. Borrower shall make each payment under this Agreement for value not later than 2:00 p.m. (Toronto time) on the day when due to the applicable Collection Account in the currency in which the Obligation is denominated. For the purpose of computing interest as of any date, all payments shall be deemed received on the day following the day of receipt of value for such payments in the applicable Collection Account. For the purpose of computing Fees, all payments shall be deemed received on the day of receipt of value for such payments in the applicable Collection Account prior to 2:00 p.m. (Toronto time) and payments received after 2:00 p.m. (Toronto time) on any Business Day shall be deemed to have been received on the following Business Day. 1.7 Application and Allocation of Payments and Proceeds. (1)Borrower hereby irrevocably waives the right to direct the application of any and all payments received from or on behalf of Borrower and any proceeds of realization, collection or disposition of Collateral in the possession of, or payable to, any Agent or Lender or their respective Related Parties, and Borrower and the Lenders agree that Administrative Agent shall apply any and all such payments and proceeds against Obligations then due and payable in the following order: (A) to each Agent's costs and expenses reimbursable hereunder; (B) to principal payments on the 2007 Loans, ratably to the aggregate, combined principal balance of the 2007 Loans; (C) to interest on the 2007 Loans, ratably in proportion to the interest accrued as to each 2007 Loan; (D) to Fees payable in respect of the 2007 Loans, ratably in proportion to the Fees payable on each 2007 Loan; (E) to principal payments on the Initial Loans and Convertible Term B Loan, ratably to the aggregate, combined principal balance of the Initial Loans and Convertible Term B Loan; 16 (F) to interest on the Initial Loans and Convertible Term B Loan, ratably in proportion to the interest accrued as to each Initial Loan and Convertible Term B Loan; (G) to Fees payable in respect of the Initial Loans and Convertible Term B Loan, ratably in proportion to the Fees payable on each Initial Loan and Convertible Term B Loan; (H) to principal payments on the Convertible Term A Loan and Convertible Term C Loan, ratably to the aggregate, combined principal balance of the Convertible Term A Loan and Convertible Term C Loan; (I) to interest on the Convertible Term A Loan and Convertible Term C Loan, ratably in proportion to the interest accrued as to each Convertible Term A Loan and Convertible Term C Loan; (J) to Fees payable in respect of the Convertible Term A Loan and Convertible Term C Loan, ratably in proportion to the Fees payable on each Convertible Term A Loan and Convertible Term C Loan; and (K) to all other Obligations. Any excess proceeds of such payments after application in accordance with the immediately preceding sentence shall be provided to Borrower or applied as Borrower may direct. (2)Administrative Agent is authorized to, and shall upon the instructions of Requisite Lenders, charge to the applicable Loan balances on behalf of Borrower and cause to be paid all Fees, expenses, Charges, costs (including insurance premiums in accordance with Section 5.4(1)) and interest and principal owing by Borrower under this Agreement or any of the other Loan Documents if and to the extent Borrower fails to pay any such amounts promptly as and when due. To the extent permitted by law, any charges so made shall constitute separate debt obligations of Borrower that constitute part of the Loans hereunder but shall be payable by Borrower in accordance with the written instructions of Requisite Lenders.Administrative Agent shall provide to Borrower supporting documentation for such charges within thirty (30) days of Borrower's written request therefor. 1.8 Loan Accounts and Accounting. Administrative Agent shall maintain loan accounts (the "Loan Accounts") on its books to record all Loans, all payments made by Borrower and all other debits and credits processed by Administrative Agent or its Related Parties on its behalf as provided in this Agreement with respect to the Loans or any other Obligations. All entries in the Loan Accounts shall be made in accordance with Administrative Agent's customary accounting practices as in effect from time to time. The balance in the Loan Accounts, as recorded on Administrative Agent's most recent printout or other written statement, shall, absent manifest error, be presumptive evidence of the amounts due and owing to Agents and Lenders by Borrower; provided that any failure to so record or any error in so recording shall not limit or otherwise affect Borrower's duty to pay the Loans or any other Obligations. Within a reasonable time following the end of each month, Administrative Agent shall render to Borrower an accounting of transactions for the previous month with respect to the Loans and setting forth the balance of the Loan Accounts. Unless Borrower notifies Administrative Agent in writing of any objection to any such accounting (specifically describing the basis for such objection), within thirty (30) days after the date thereof, each and every such accounting shall, absent manifest error, be deemed final, binding and conclusive upon Borrower in all respects as to all matters reflected therein. Only those items expressly objected to in such notice shall be deemed to be disputed by Borrower. Notwithstanding any provision herein contained to the contrary, 17 except if instructed otherwise by a Lender for its own account, Administrative Agent may elect (which election may be revoked) to dispense with the issuance of any Notes and may rely on the Loan Accounts as evidence of the amount of Obligations from time to time owing by Borrower to Agents and Lenders. 1.9 Indemnity. Borrower shall indemnify and hold harmless each of Agents, Lenders and their respective Affiliates, and each such Person's respective Related Parties (each, an "Indemnified Person"), from and against any and all suits, actions, proceedings, claims, damages, losses, liabilities and expenses (including reasonable legal fees, on a solicitor and client basis, and disbursements and other costs of investigation or defence, including those incurred upon any appeal) which may be instituted or asserted against or incurred by any such Indemnified Person as the result of credit having been extended, suspended or terminated under this Agreement and the other Loan Documents and the administration of such credit, and in connection with or arising out of the transactions contemplated hereunder and thereunder and any actions or failures to act in connection therewith, including any and all Environmental Liabilities and legal costs and expenses arising out of or incurred in connection with disputes between or among any parties to any of the Loan Documents (collectively, "Indemnified Liabilities"); provided that Borrower shall not be liable for any indemnification to an Indemnified Person to the extent that any such suit, action, proceeding, claim, damage, loss, liability or expense results from that Indemnified Person's gross negligence or wilful misconduct. NO INDEMNIFIED PERSON SHALL BE RESPONSIBLE OR LIABLE TO ANY OTHER PARTY TO ANY LOAN DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY OF SUCH PERSON OR ANY OTHER PERSON ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH PARTY, FOR INDIRECT, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF CREDIT HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED UNDER ANY LOAN DOCUMENT OR AS A RESULT OF ANY OTHER TRANSACTION CONTEMPLATED HEREUNDER OR THEREUNDER. 1.10 Taxes. (1)Except as required by law, any and all payments by Borrower hereunder or under the other Loan Documents shall be made, in accordance with this Section 1.10, free and clear of and without deduction for any and all present or future Taxes. If Borrower shall be required by law to deduct any Taxes from or in respect of any sum payable hereunder or under any other Loan Document, (i) the sum payable shall be increased as much as shall be necessary so that after making all required withholdings and deductions (excluding Taxes imposed on or measured by the net income of a Lender by the jurisdictions under the laws of which it is organized or is resident or carries on business through a permanent establishment located therein or any political subdivisions thereof but including withholdings and deductions applicable to additional sums payable under this Section 1.10) each Agent or Lender, as applicable, shall receive an amount equal to the sum it would have received had no such withholdings or deductions been made, (ii) Borrower shall make all required withholdings and deductions, and (iii) Borrower shall pay the full amount withheld or deducted to the relevant taxing or other authority in accordance with applicable law.Within thirty (30) days after the date of any payment of Taxes, Borrower shall furnish to Administrative Agent the original or a certified copy of a receipt evidencing payment thereof. (2)In addition, Borrower agrees to pay any present or future Taxes that arise from any payment made under this Agreement or under any other Loan Document or from the execution, sale, transfer, delivery or registration of, or otherwise with respect to, this Agreement, the other Loan Documents and any other agreements and instruments contemplated hereby or thereby (except for Taxes imposed on or measured by the net income of a Lender by the jurisdictions under the laws of which it is organized or is 18 resident or carries on business through a permanent establishment located therein or any political subdivisions thereof). Each Lender agrees that, as promptly as reasonably practicable after it becomes aware of any circumstances referred to above which would result in additional payments under this Section 1.10(2), it shall notify Borrower thereof. (3)Borrower shall indemnify each Agent and Lender for the full amount of the Taxes referred to in this Section 1.10 (except for Taxes imposed on or measured by the net income of a Lender by the jurisdictions under the laws of which it is organized or is resident or carries on business through a permanent establishment located therein or any political subdivisions thereof, other than any such Taxes imposed by any jurisdiction on amounts payable by Borrower under this Section 1.10) paid or payable or alleged to be paid or payable by such Agent or Lender and any liability (including for greater certainty all penalties, interest and other amounts constituting Taxes and all legal, accounting or other costs and expenses) arising therefrom or with respect thereto, whether or not such Taxes were correctly or legally asserted. This indemnification shall be made within ten (10) days after the date the party seeking indemnification makes written demand therefor. 1.11 Capital Adequacy; Increased Costs. (1)If a Lender shall have determined that any law, treaty, governmental (or quasi-governmental) rule, regulation, guideline or order regarding capital adequacy, reserve requirements or similar requirements or compliance by any Lender with any request or directive regarding capital adequacy, reserve requirements or similar requirements (whether or not having the force of law), in each case, adopted after the Initial Closing Date, from any central bank or other Governmental Authority increases or would have the effect of increasing the amount of capital, reserves or other funds required to be maintained by such Lender and thereby reducing the rate of return on such Lender's capital as a consequence of its obligations hereunder, then Borrower shall from time to time upon demand by such Lender (with a copy of such demand to Administrative Agent) pay to such Lender additional amounts sufficient to compensate such Lender for such reduction. A certificate as to the amount of that reduction and showing the basis of the computation thereof submitted by such Lender to Borrower and Administrative Agent shall, absent manifest error, be final, conclusive and binding on Borrower for all purposes. (2)If, due to either (a) the introduction of or any change in any law or regulation (or any change in the interpretation thereof) or (b) the compliance with any guideline or request from any central bank or other Governmental Authority (whether or not having the force of law), in each case adopted after the Initial Closing Date, there shall be any increase in the cost to any Lender of agreeing to make or making, funding or maintaining any Loan, then Borrower shall from time to time upon demand by such Lender (with a copy of such demand to Administrative Agent) pay to such Lender additional amounts sufficient to compensate such Lender for such increased cost. A certificate as to the amount of such increased cost submitted by such Lender to Borrower and Administrative Agent shall, absent manifest error, be final, conclusive and binding on Borrower for all purposes. (3)Within thirty (30) days after receipt by Borrower of written notice and demand from any Lender (an "Affected Lender") for payment of additional amounts or increased costs as provided in Sections 1.10(1), 1.10(2), 1.11(1) or 1.11(2), Borrower may, at its option, notify Administrative Agent and such Affected Lender of its intention to replace such Affected Lender. So long as no Default or Event of Default has occurred and is continuing, Borrower, with the consent of Requisite Lenders, may obtain, at Borrower's expense, a replacement Lender (a "Replacement Lender") for such Affected Lender, which Replacement Lender must be satisfactory to Requisite Lenders. If Borrower obtains a Replacement Lender within ninety (90) days following notice of its intention to do so, such Affected Lender must sell and assign its Loans and, if applicable, Supplemental Loan Commitment, to such Replacement Lender for 19 an amount equal to the principal balance of all Loans held by such Affected Lender and all accrued interest and Fees with respect thereto through the date of such sale and assignment, such sale and assignment to be consummated pursuant to an executed Assignment Agreement without the payment of an assignment fee to Administrative Agent; provided that Borrower shall have reimbursed such Affected Lender for the additional amounts or increased costs that it is entitled to receive under this Agreement through the date of such sale and assignment.Notwithstanding the foregoing, Borrower shall not have the right to obtain a Replacement Lender if such Affected Lender rescinds its demand for increased costs or additional amounts within fifteen (15) days following its receipt of Borrower's notice of intention to replace such Affected Lender. Furthermore, if Borrower gives a notice of intention to replace and does not so replace such Affected Lender within ninety (90) days thereafter, Borrower's rights under this Section 1.11(3) shall terminate with respect to such Affected Lender and Borrower shall promptly pay all increased costs or additional amounts demanded by such Affected Lender pursuant to Sections 1.10(1), 1.10(2), 1.11(1) and 1.11(2). 1.12 Secured Loans. All Initial Loans to Borrower and all of the other Obligations in respect thereof shall be secured, until the Initial Loan Termination Date, by all of the Collateral. All June 2007 Loans to Borrower and all of the other Obligations in respect thereof shall be secured, until the June 2007 Loan Termination Date, by all of the Collateral. All Supplemental Loans to Borrower and all of the other Obligations in respect thereof shall be secured, until the Supplemental Loan Termination Date, by all of the Collateral. All Convertible Term A Loans to Borrower and all of the other Obligations in respect thereof shall be secured, until the Convertible Term A Loan Termination Date, by all of the Collateral. All Convertible Term B Loans to Borrower and all of the other Obligations in respect thereof shall be secured, until the Convertible Term B Loan Termination Date, by all of the Collateral. All Convertible Term C Loans to Borrower and all of the other Obligations in respect thereof shall be secured, until the Convertible Term C Loan Termination Date, by all of the Collateral. 1.13 Change of Control. (1)Borrower shall promptly give notice of a change in Control to Administrative Agent and each Lender. Such notice shall contain and constitute an offer to prepay the Loans as described in Section 1.13(2) and shall be accompanied by the certificate described in Section 1.13(4). (2)The offer to prepay the Loans contemplated by Section 1.13(1) shall be an offer to prepay, in accordance with and subject to this Section, all, but not less than all, the Loans on a date specified in such offer (the "Proposed Payment Date") that is not less than thirty (30) days and not more than sixty (60) days after the date of such offer (and if the Proposed Payment Date shall not be specified in such offer, the Proposed Payment Date shall be the day which is thirty (30) days after the date of such offer). (3)Requisite Lenders may accept the offer to prepay pursuant to Section 1.13(1) by causing a notice of such acceptance to be delivered by Administrative Agent to Borrower at least fifteen (15) days prior to the Proposed Payment Date. A failure by Requisite Lenders to respond to an offer to prepay made pursuant to Section 1.13(1) shall be deemed to constitute a rejection of such offer by Requisite Lenders. (4)Each offer to prepay the Loans pursuant to Section 1.13(1) shall be accompanied by a certificate, executed by a senior officer of Borrower dated the date of such offer specifying (a) the Proposed Payment Date, (b) that such offer is made pursuant to Section 1.13(1), (c) the principal amount of the Loans to be prepaid, (d) the accrued interest and Fees that would be due on the Loans (which shall include, for greater certainty, the Initial Loan Payout Fee, the June 2007 Loan Payout Fee, the Supplemental Loan Payout Fee, the Convertible Term A Loan Payout Fee and the Convertible Term C Loan Payout Fee, in each 20 case, if applicable) to be prepaid on the Proposed Payment Date, (e) that the conditions of this Section have been fulfilled and (f) in reasonable detail the nature and date of the change of Control. SECTION 2 CONDITIONS PRECEDENT 2.1 Conditions to 2007 Loans. The effectiveness of this Agreement and the obligation of any Lender to make the June 2007 Loans or to take, fulfill, or perform any other action hereunder is subject to the following conditions being satisfied or provided for in a manner satisfactory to Requisite Lenders in their sole discretion, or waived in writing by Requisite Lenders: (1)Credit Agreement; Loan Documents. This Agreement or counterparts hereof shall have been duly executed by, and delivered to, Borrower, each Agent and Lender; and Administrative Agent shall have received such documents, certificates, instruments, agreements and legal opinions as Administrative Agent or Requisite Lenders shall request in connection with the transactions contemplated by this Agreement and the other Loan Documents, each in form and substance satisfactory to Requisite Lenders, in their sole discretion. (2)Approvals.Requisite Lenders shall have received satisfactory evidence that Borrower has obtained all required consents, permits and approvals of all Persons (including all requisite Governmental Authorities) to the execution, delivery and performance of this Agreement and the other Loan Documents. (3)Payment of Fees.Borrower shall have reimbursed Agents and Lenders for all fees, costs and expenses of closing (including fees of legal counsel) presented as of the Closing Date. (4)Representations and Warranties. All representations and warranties by Borrower and its Subsidiaries contained herein or in any of the other Loan Documents shall be true and correct as of the Closing Date, except to the extent that such representation or warranty expressly relates to an earlier date and except for changes therein expressly permitted or expressly contemplated by this Agreement. (5)No Material Adverse Effect. No event or circumstance having a Material Adverse Effect shall have occurred. (6)No Default or Event of Default. No Default or Event of Default shall have occurred and be continuing or would result after giving effect to any Loan. (7)Applicable Securities Legislation. Borrower has complied with all of its continuous disclosure and timely disclosure obligations pursuant to Applicable Securities Legislation, except for filings of the Required Filings. (8)Audit Report. Borrower's auditors have indicated to the Borrower that they will issue an unqualified audit opinion on Borrower's consolidated financial statements for Fiscal Year 2006. The request or acceptance by Borrower of the proceeds of any Loan shall be deemed to constitute, as of the date of such request or acceptance, (a) a representation and warranty by Borrower that the conditions in this Section 2.1 have been satisfied and (b) a reaffirmation by Borrower of the granting and continuance of Collateral Agent's valid and perfected first priority Liens pursuant to the Collateral Documents. 21 2.2 Conditions to Supplemental Loan Draws. The obligation of any Supplemental Lender to make the Supplemental Loans is subject to the following conditions being satisfied or provided for in a manner satisfactory to the Supplemental Lenders in their sole discretion, or waived in writing by the Supplemental Lenders: (1)Representations and Warranties. All representations and warranties by Borrower and its Subsidiaries contained herein or in any of the other Loan Documents shall be true and correct as of the requested draw date, except to the extent that such representation or warranty expressly relates to an earlier date and except for changes therein expressly permitted or expressly contemplated by this Agreement. (2)No Material Adverse Effect. No event or circumstance having a Material Adverse Effect shall have occurred. (3)No Default or Event of Default. No Default or Event of Default shall have occurred and be continuing or would result after giving effect to any requested Supplemental Loan. (4)Draw Request. The Borrower shall have delivered a Supplemental Loan Draw Request in respect of the requested Supplemental Loan pursuant to Section 1.1(3)(a). (5)Liquidity. The Borrower shall have delivered a certificate to the Administrative Agent and the Lenders certifying that, after receiving the proceeds of the requested Supplemental Loan, the aggregate Cash and Cash Equivalents of the Borrower and its Subsidiaries, less Restricted Cash, will not exceed Cdn$5,000,000. SECTION 3 REPRESENTATIONS AND WARRANTIES To induce Lenders to make each Advance and enter into the Loan Documents, Borrower makes the following representations and warranties to Agents and Lenders on its own behalf and on behalf of each of its Material Subsidiaries, each and all of which shall survive the execution and delivery of this Agreement. 3.1 Corporate Existence; Compliance with Law. Borrower and each of its Material Subsidiaries (1) is a corporation duly incorporated, organized, validly existing and in good standing under the laws of its jurisdiction of incorporation; (2) is duly qualified to conduct business and is in good standing in each other jurisdiction where its ownership or lease of property or the conduct of its business requires such qualification, except where the failure to be so qualified would not result in exposure to losses, damages or liabilities in excess of Cdn$50,000; (3) has the requisite corporate power and authority and the legal right to own, pledge, mortgage, hypothecate or otherwise encumber and operate its properties and assets, to lease the property and assets it operates under lease and to conduct its business as now, heretofore and proposed to be conducted; (4) has all licenses, permits, consents or approvals from or by, and has made all filings with, and has given all notices to, all Governmental Authorities having jurisdiction, to the extent required for such ownership, operation and conduct except where the failure to possess, have made or given individually or in the aggregate, could not reasonably be expected to have a Material Adverse Effect; (5) is in compliance with its constating documents and by-laws; and (6) is in compliance with all applicable provisions of law, except where the 22 failure to comply, individually or in the aggregate, could not reasonably be expected to have a Material Adverse Effect. 3.2 Executive Offices; Locations of Collateral. As of the Closing Date, the current location of Borrower's and each of its Material Subsidiaries' chief executive office and principal place of business is set forth in Schedule 3.2 and the Disclosure Letters, and none of such locations has changed within the twelve (12) months preceding the Closing Date. As of the Closing Date, Schedule 3.2 and the Disclosure Letters set forth all locations where Collateral is held, stored or located and the locations of all of Borrower's books and records concerning the Collateral. 3.3 Corporate Power, Authorization, Enforceable Obligations. The execution, delivery and performance by Borrower and each of its Material Subsidiaries of the Loan Documents (to which it is a party) and the creation of all Liens provided for therein: (1) are within its corporate power; (2) have been duly authorized by all necessary or proper corporate and shareholder action; (3) do not contravene any provision of its constating documents or bylaws; (4) do not violate any law or regulation, or any order or decree of any court or Governmental Authority; (5) do not conflict with or result in the breach or termination of, constitute a default under or accelerate or permit the acceleration of any performance required by, any indenture, mortgage, deed of trust, lease, agreement or other instrument to which it is a party or by which it or any of its property or assets is bound; (6) do not result in the creation or imposition of any Lien upon any of its property or assets other than those in favour of Collateral Agent, on behalf of Agents and Lenders, pursuant to the Loan Documents; and (7) do not require the consent or approval of, filing with, or notice to, any Governmental Authority or any other Person, except those which will have been duly obtained, made or complied with prior to the Closing Date. Each of the Loan Documents has been duly executed and delivered by Borrower and each of its Material Subsidiaries, to the extent a party thereto, and each such Loan Document constitutes a legal, valid and binding obligation of Borrower and each of its Material Subsidiaries, to the extent a party thereto, enforceable against it in accordance with its terms. 3.4 Financial Statements. The unaudited consolidated balance sheet at March 31, 2007 and the related consolidated statements of income and cash flows of Borrower and its Subsidiaries for the fiscal period then ended, which are attached hereto as Schedule 3.4(1), have been prepared in accordance with GAAP consistently applied throughout the periods covered and present fairly in all material respects the financial position of Borrower and its Subsidiaries covered thereby as at the dates thereof and the results of their operations and cash flows for the periods then ended. 3.5 Material Adverse Effect. Except as set out in the Disclosure Letters, between March 31, 2007and the Closing Date, (1) Borrower and its Material Subsidiaries have not incurred any obligations, contingent or non-contingent liabilities, liabilities for Charges, long-term leases or unusual forward or long-term commitments which have not been disclosed in writing to Administrative Agent and which, alone or in the aggregate, could reasonably be expected to have a Material Adverse Effect, (2) no contract, lease or other agreement or instrument has been entered into by Borrower or its Material Subsidiaries or has become binding upon Borrower's or its Material Subsidiaries' property, assets or undertaking and no law or regulation applicable to Borrower or its Material Subsidiaries has been adopted which has had or could reasonably be expected to have a Material Adverse Effect, and (3) Borrower and its Material Subsidiaries are not in 23 default and to the best of Borrower's knowledge, no third party is in default under any material contract, lease or other agreement or instrument which alone or in the aggregate could reasonably be expected to have a Material Adverse Effect. Except as set out in the Disclosure Letters, between March 31, 2007 and the Closing Date, no event has occurred, which alone or together with other events, could reasonably be expected to have a Material Adverse Effect. 3.6 Ownership of Property; Liens. As of the Closing Date, the real estate and/or immovable properties ("Real Estate") listed in Schedule 3.6 and the Disclosure Letters constitutes all of the real property owned, leased, subleased, or used by Borrower and its Material Subsidiaries. Borrower and each of its Material Subsidiaries owns good and marketable fee simple title to all of its owned Real Estate, subject only to Permitted Encumbrances listed in Schedule 3.6 and the Disclosure Letters, and valid and marketable leasehold interests in all of its leased Real Estate, all as described in Schedule 3.6 and the Disclosure Letters, and copies of all such leases or a summary of terms thereof satisfactory to Requisite Lenders have been delivered to Administrative Agent. Schedule 3.6 and the Disclosure Letters further describe any Real Estate with respect to which Borrower and its Material Subsidiaries are a lessor, sublessor or assignor as of the Closing Date. Borrower and its Material Subsidiaries also have good and marketable title to, or valid leasehold interests in, all of its personal properties and assets. None of the properties and assets of Borrower and its Material Subsidiaries are subject to any Liens other than Permitted Encumbrances or Liens summarized in Schedules 3.6 and 6.7 and the Disclosure Letters, and there are no facts, circumstances or conditions known to Borrower that may result in any Liens (including Liens arising under Environmental Laws) other than Permitted Encumbrances. Borrower and each of its Material Subsidiaries have received all deeds, assignments, waivers, consents, non-disturbance and recognition or similar agreements, bills of sale and other documents, and have duly effected all recordings, filings and other actions necessary to establish, protect and perfect Borrower's and each of its Material Subsidiaries' right, title and interest in and to all such Real Estate and other properties and assets. Schedule 3.6 and the Disclosure Letters also describe any purchase options, rights of first refusal or other similar contractual rights pertaining to any Real Estate. No portion of Borrower's or its Material Subsidiaries' Real Estate has suffered any material damage by fire or other casualty loss which has not heretofore been repaired and restored in all material respects to its original condition or otherwise remedied. All material permits required to have been issued or appropriate to enable the Real Estate to be lawfully occupied and used for all of the purposes for which they are currently occupied and used have been lawfully issued and are in full force and effect. Borrower has not received notice of, nor is any work order or other notice pending, from any Governmental Authority advising or indicating that the Mortgaged Properties are not in compliance with applicable law or regulations and, to Borrower's knowledge, there exists no proposed zoning changes or amendments or modifications to any zoning by-laws that may affect the Mortgaged Properties and subject Borrower to a loss, penalty or fine in excess of Cdn$50,000. The Liens granted to Collateral Agent, on behalf of Agents and Lenders, pursuant to the Collateral Documents are valid and perfected first priority Liens in and to the Collateral described therein, subject only to Permitted Encumbrances. 3.7 Labour Matters. (1) No strikes or other material labour disputes against Borrower or its Material Subsidiaries is pending or, to Borrower's knowledge, threatened; (2) hours worked by and payment made to employees of Borrower and its Material Subsidiaries comply in all material respects with each federal, provincial, local or foreign law applicable to such matters; (3) all payments due from Borrower and its Material Subsidiaries for employee health and welfare insurance have been paid or accrued as a liability on the books of Borrower and its Material Subsidiaries; (4) except as set forth in Schedule 3.7 and the Disclosure Letters as of the Closing Date, Borrower and its Material Subsidiaries are not a party to or bound by any 24 collective bargaining agreement, management agreement, consulting agreement or any employment agreement (and true and complete copies of any agreements described on Schedule 3.7 and the Disclosure Letters have been delivered to Administrative Agent); (5) there is no organizing activity involving Borrower and its Material Subsidiaries pending or, to Borrower's knowledge, threatened by any labour union or group of employees; (6) there are no certification applications pending or, to Borrower's knowledge, threatened with any labour relations board, and no labour organization or group of employees of Borrower and its Material Subsidiaries has made a pending demand for recognition; and (7) except as set forth in Schedule 3.7 and the Disclosure Letters as of the Closing Date, there are no complaints or charges against Borrower and its Material Subsidiaries pending or, to the knowledge of Borrower, threatened to be filed with any Governmental Authority or arbitrator based on, arising out of, in connection with, or otherwise relating to the employment or termination of employment by Borrower or its Material Subsidiaries of any individual. 3.8 Ventures, Subsidiaries and Affiliates; Outstanding Stock and Indebtedness; Corporate Structure. Except as set forth in Schedule 3.8 and the Disclosure Letters as of the Closing Date, Borrower has no Subsidiaries and Borrower and its Subsidiaries are not engaged in any joint venture or partnership with any other Person. All of the issued and outstanding Stock (by class and number) of the members of SR Group (other than Borrower) is owned by each of the Persons and in the amounts or percentages set forth on Schedule 3.8 and the Disclosure Letters and on the corporate structure chart attached as part of Schedule 3.8 and the Disclosure Letters as of the Closing Date and the corporate structure of SR Group is accurately set forth on Schedule 3.8 and the Disclosure Letters as of the Closing Date and all of such Stock is represented by the certificates listed on Schedule 3.8 and the Disclosure Letters. Except as set forth on Schedule 3.8 and the Disclosure Letters as of the Closing Date, there are no outstanding rights to purchase, options, warrants or similar rights or agreements pursuant to which Borrower or any of its Material Subsidiaries may be required to issue, sell, repurchase or redeem any of its Stock or other equity securities. All outstanding Indebtedness of Borrower and its Material Subsidiaries as of the Closing Date is described in Section 6.3 and the Disclosure Letters. As of the Closing Date, the Subsidiaries of Borrower that are Material Subsidiaries are set forth on Schedule 3.8 and the Disclosure Letters. 3.9 Government Regulation. Borrower and its Material Subsidiaries are not subject to regulation under any Canadian federal law, or any provincial, local or foreign law that restricts or limits their ability to incur Indebtedness or to perform their respective obligations hereunder or under the other Loan Documents. The making of the Loans by Lenders to Borrower, the application of the proceeds thereof and repayment thereof will not violate any provision of any statute or any rule, regulation or order issued by or policy of any securities regulatory authority or stock exchange. 3.10 Taxes. All tax returns, reports and statements, including information returns, required by any Governmental Authority to be filed by Borrower or its Material Subsidiaries has been filed with the appropriate Governmental Authority and all Charges have been paid prior to the date on which any fine, penalty, interest or late charge may be added thereto for nonpayment thereof (or any such fine, penalty, interest, late charge or loss has been paid), excluding Charges or other amounts being contested in accordance with Section 5.2(2). Proper and accurate amounts have been withheld by Borrower and its Material Subsidiaries from payments to its employees, customers and other applicable payees (including payees resident and not resident in Canada for the purposes of the ITA) for all periods in full as required by all applicable Canadian federal law and all applicable provincial, local and foreign law and such 25 withholdings have been timely paid to the respective Governmental Authorities. Schedule 3.10 and the Disclosure Letters set forth as of the Closing Date in respect of Borrower and its Material Subsidiaries (i) those taxation years that have not yet been assessed by any applicable federal, provincial, local or foreign Governmental Authority, (ii) the taxation years that are currently being audited by any federal, provincial, local or foreign Governmental Authority, (iii) any assessments or, to Borrower's knowledge, threatened assessments in connection with such audit, or otherwise currently outstanding, and (iv) the most recent taxation year that an audit by any applicable federal, provincial, local or foreign Governmental Authority has been completed. Except as described on Schedule 3.10 and the Disclosure Letters as of the Closing Date, Borrower and its Material Subsidiaries have not executed or filed with any Governmental Authority any agreement or other document extending, or having the effect of extending, the period for assessment or collection of any Charges. As of the Closing Date, except as set forth on Schedule 3.10 and the Disclosure Letters, Borrower and its Material Subsidiaries and their respective predecessors are not liable for any Charges (a) under any agreement (including any tax sharing agreements) or (b) to Borrower's knowledge, as a transferee. 3.11 Canadian Pension and Benefit Plans; Subsidiary Pension Plans. Schedule 3.11 and the Disclosure Letters list as of the Closing Date all Canadian Benefit Plans and Canadian Pension Plans adopted or maintained by Borrower or any of its Material Subsidiaries and other similar benefit or pension plans adopted and maintained by the members of SR Group (the "SR Group Pension Plans"). The Canadian Pension Plans are duly registered under the ITA and all other applicable laws which require registration and no event has occurred which is reasonably likely to cause the loss of such registered status. All material obligations of Borrower and its Material Subsidiaries (including fiduciary, funding, investment and administration obligations) required to be performed in connection with the Canadian Pension Plans, Canadian Benefit Plans and the SR Group Pension Plans and the funding agreements therefor have been performed in a timely fashion. There have been no improper withdrawals or applications of the assets of the Canadian Pension Plans, the Canadian Benefit Plans or the SR Group Pension Plans. There are no outstanding disputes concerning the assets of the Canadian Pension Plans, the Canadian Benefit Plans or the SR Group Pension Plans. Except as set forth on Schedule 3.11 and the Disclosure Letters as of the Closing Date, each of the Canadian Pension Plans, Canadian Benefit Plans and the SR Group Pension Plans is fully funded on a solvency basis (using actuarial methods and assumptions which are consistent with the valuations last filed with the applicable Governmental Authorities and which are consistent with generally accepted actuarial principles). 3.12 Litigation. Except as set forth on Schedule 3.12 and the Disclosure Letters, no action, claim, lawsuit, demand, investigation or proceeding is now pending or, to the knowledge of Borrower, threatened against Borrower or any of its Material Subsidiaries, before any Governmental Authority or before any arbitrator or panel of arbitrators (collectively, "Litigation"), (1) which challenges Borrower's or any of its Material Subsidiaries' right or power to enter into or perform any of its obligations under the Loan Documents to which it is a party or the validity or enforceability of any Loan Document or any action taken thereunder, (2) which has a reasonable risk of being determined adversely to Borrower or its Material Subsidiaries and which, if so determined, could reasonably be expected to have a Material Adverse Effect or (3) seeks injunctive relief or alleges criminal misconduct of Borrower or its Material Subsidiaries. 3.13 Brokers. Other than Genuity Capital Markets, no broker or finder acting on behalf of Borrower or any of its Material Subsidiaries brought about the obtaining, making or closing of the Loans, and Borrower and 26 each of its Material Subsidiaries does not have any obligation to any Person in respect of any finder's or brokerage fees in connection therewith. 3.14 Intellectual Property. As of the Closing Date, Borrower and each of its Material Subsidiaries owns or has rights to use all Intellectual Property necessary to continue to conduct its business as now or heretofore conducted by it or proposed to be conducted by it, and each Patent, Trademark, Copyright and License is listed, together with application or registration numbers, as applicable, in Schedule 3.14 and the Disclosure Letters; provided thatthe parties acknowledge and agree that, with respect to Copyrights and Licenses, Schedule 3.14 and the Disclosure Letters contain a list of only those Copyrights and Licenses which, if Borrower or its Material Subsidiaries were not the owners thereof or had no rights to use same, could reasonably be expected to have a Material Adverse Effect. Borrower and each of its Material Subsidiaries conducts its business and affairs without infringement of or interference with any Intellectual Property of any other Person. 3.15 Full Disclosure. No information contained in this Agreement, any of the other Loan Documents, any Operating Plan, Financial Statements, Budget or other reports from time to time delivered hereunder or any written statement furnished by or on behalf of Borrower or its Material Subsidiaries to any Agent or any Lender pursuant to the terms of this Agreement or any other Loan Document contains any untrue statement or misrepresentation of a Material Fact or omits to state a Material Fact necessary to make the statements contained herein or therein not misleading in light of the circumstances under which they were made; provided that the Operating Plans and each Budget are based upon estimates and assumptions stated therein, all of which Borrower believes to be reasonable and fair in light of current conditions and current facts known to Borrower and reflect Borrower's good faith and reasonable estimates of the future financial performance of Borrower and its Subsidiaries and of the other information contained therein for the period set forth therein. 3.16 Environmental Matters. (1)Except as set forth in Schedule 3.16 and the Disclosure Letters, as of the Closing Date: (a) the Real Estate is free of contamination from any Hazardous Material except for such contamination that would not adversely impact the value or marketability of such Real Estate and which would not result in Environmental Liabilities which could reasonably be expected to exceed Cdn$250,000; (b) Borrower and its Material Subsidiaries have not caused or suffered to occur any Release of Hazardous Materials on, at, in, under, above, to, from or about any of its Real Estate; (c) Borrower and each of its Material Subsidiaries is and has been in compliance with all Environmental Laws, except for such noncompliance which would not result in Environmental Liabilities which could reasonably be expected to exceed Cdn$250,000; (d) Borrower and each of its Material Subsidiaries has obtained, and is in compliance with, all Environmental Permits required by Environmental Laws for the operations of its business as presently conducted or as proposed to be conducted, except where the failure to so obtain or comply with such Environmental Permits would not result in Environmental Liabilities which could reasonably be expected to exceed Cdn$250,000, and all such Environmental Permits are valid, uncontested and in good standing; (e) Borrower and each of its Material Subsidiaries is not involved in operations or knows of any facts, circumstances or conditions, including any Releases of Hazardous Materials, that are likely to result in any Environmental Liabilities of Borrower and each of its Material Subsidiaries which could reasonably be expected to exceed Cdn$250,000, and Borrower and each of its Material Subsidiaries has not permitted any current or former tenant or occupant of the Real Estate to engage in any such operations; (f) there is no Litigation arising under or related to any Environmental Laws, Environmental Permits or Hazardous 27 Material which seeks damages, penalties, fines, costs or expenses in excess of Cdn$25,000 or injunctive relief, or which alleges criminal misconduct by Borrower or its Material Subsidiaries; (g) no notice has been received by Borrower or its Material Subsidiaries identifying it as a "potentially responsible party" or requesting information under any Environmental Law, and to the knowledge of Borrower, there are no facts, circumstances or conditions that may result in Borrower or its Material Subsidiaries being identified as a "potentially responsible party" under any Environmental Law; and (h) Borrower has provided to Administrative Agent copies of all existing environmental reports, reviews and audits and all written information pertaining to actual or potential Environmental Liabilities, in each case relating to Borrower and its Material Subsidiaries. (2)Borrower hereby acknowledges and agrees that each Agent and Lender is not and has not ever been prior to the Closing Date, in control of any of the Real Estate or Borrower's or any of its Material Subsidiaries' affairs. 3.17 Insurance. Schedule 3.17 and the Disclosure Letters list all insurance policies of any nature maintained, as of the Closing Date, for current occurrences by Borrower and its Material Subsidiaries, as well as a summary of the terms of each such policy. 3.18 Deposit and Disbursement Accounts. Schedule 3.18 and the Disclosure Letters list all banks and other financial institutions at which Borrower and each of its Material Subsidiaries maintains deposits and/or other accounts as of the Closing Date, including any Disbursement Accounts and Borrower Accounts, and such Schedule correctly identifies the name, address and telephone number of each such bank and financial institution, the name in which the account is held, a description of the purpose of the account, and the complete account number. 3.19 Customer and Trade Relations. As of the Closing Date, there exists no actual or, to Borrower's knowledge, threatened termination or cancellation of, or any material adverse modification or change in: (1) the business relationship of Borrower or its Material Subsidiaries with any customer or group of customers whose purchases during the preceding twelve (12) months caused them to be ranked among the ten largest customers of Borrower or its Material Subsidiaries, or (2) the business relationship of Borrower or its Material Subsidiaries with any supplier material to their respective operations. 3.20 Agreements and Other Documents. As of the Closing Date, Borrower has provided to Administrative Agent or its counsel accurate and complete copies (or detailed summaries or other particulars) of all of the following agreements or documents to which it or any of its Material Subsidiaries are subject and each of which are listed in Schedule 3.20 and the Disclosure Letters: (1) supply agreements and purchase agreements not terminable by Borrower or its Material Subsidiaries within sixty (60) days following written notice issued by Borrower or its Material Subsidiaries and involving transactions in excess of Cdn$500,000 per annum; (2) any lease of Equipment having a remaining term of one year or longer and requiring aggregate rental and other payments in excess of Cdn$100,000 per annum; (3) licenses and permits held by Borrower or its Material Subsidiaries, the absence of which could reasonably be expected to have a Material Adverse Effect; (4) instruments or documents evidencing Indebtedness of Borrower or its Material Subsidiaries and any Lien granted by Borrower or its Material Subsidiaries with respect thereto; and (5) instruments 28 and agreements evidencing the issuance of any Stock (including Common Shares), warrants, rights or options to purchase Stock of Borrower or its Material Subsidiaries. 3.21 Subordinated Debt. As of the Closing Date, the Indebtedness listed on Schedule 3.21 and the Disclosure Letters constitutes all of the Subordinated Debt. 3.22 Filings. Borrower has made all requisite filings under Applicable Securities Legislation and the rules of the Exchange (including to report the issue of the Convertible Notes and the Common Shares issuable under the Convertible Notes and the exercise of the right to acquire Common Shares pursuant to the Convertible Notes), except the Required Filings and except as otherwise previously disclosed to the Lenders. 3.23 Reporting Issuer Status. Borrower is a reporting issuer, or the equivalent thereof in the provinces of Canada where it is, as of the date hereof, a reporting issuer, not in default of the requirements of Applicable Securities Legislation in Canada, except with respect to the Required Filings and except as otherwise disclosed to the Lenders, and is a registrant under the United States Securities Exchange Act of 1934, as amended, until such time as it deregisters with the consent of Requisite Convertible Term Loan Lenders and, for so long as it remains registered in the United States, will not be in default of the requirements of Applicable Securities Legislation in the United States, except with respect to the Required Filings and as otherwise disclosed in the Disclosure Letters. 3.24 Defaulting Issuer and Registrant. After giving effect to the Required Filings, Borrower will not be included on a list of defaulting issuers maintained by the OSC or in default of its disclosure obligations under Title III of the Securities Act (Quebec), and will ensure that, after the date hereof, it is not so included on such list of defaulting issuer or in default of such disclosure obligations. Borrower is a registrant under the United States Securities Exchange Act of 1934, as amended, and will continue to ensure that it is a registrant until such time as it deregisters with the consent of the Requisite Convertible Term Loan Lenders. 3.25 Listing. The Common Shares are listed and posted for trading on the Exchange. 3.26 Issued and Outstanding Capital. The authorized capital of Borrower consists of an unlimited number of Common Shares and an unlimited number of preferred shares, of which 746,574,711 Common Shares are issued and outstanding as of the date hereof and no preferred shares are issued and outstanding. 3.27 Options. No person has any agreement, option, right or privilege with or against Borrower for the purchase, subscription or issuance of securities, issued or unissued of Borrower, other than as disclosed in 29 the Filed Securities Documents and pursuant to Borrower's employee, director or officer stock option or stock compensation plans as same may be amended or replaced from time to time. 3.28 Filed Securities Documents. Each of the Filed Securities Documents at the time of filing, (i) was true and correct in all material respects, (ii) contained no Misrepresentation and (iii) to the extent required to be disclosed under Applicable Securities Legislation, disclosed all Material Facts and Material Changes (actual, anticipated, contemplated or threatened, whether financial or otherwise) relating to the business, affairs, operations, assets, liabilities (contingent or otherwise) or capital of Borrower and its Subsidiaries considered as a whole. 3.29 Material Facts. No Material Fact or Material Change has been omitted at the time of filing from the Filed Securities Documents that is required under Applicable Securities Legislation to be stated therein or is necessary to make the statements therein not misleading in the light of the circumstances in which they were made. 3.30 Confidential Material Change Reports. Borrower has complied in all material respects with all Applicable Securities Legislation in Canada, except for the Borrower's failure to make the Required Filings, and no confidential material change reports have been filed. 3.31 Contracts. Except as disclosed in the Disclosure Letters, on the Closing Date, each of Borrower and its Subsidiaries is not in default in the performance or observance of any obligation, agreement, covenant or condition contained in any contract, indenture, mortgage, loan agreement, note, lease or other instrument to which it is a party or by which it may be bound or to which any of its property or assets is subject, other than defaults that in the aggregate do not have a Material Adverse Effect. 3.32 Resale Restrictions. Subject to the applicable Lender not being a "control person" and compliance with Section 2.5(2) of National Instrument 45-102 of the Canadian Securities Administrators ("National Instrument 45-102"), the Common Shares issuable upon conversion of the Convertible Term Loan Notes will not be subject to the prospectus requirements or registration requirements under applicable securities legislation provided such resales are made by persons registered under the appropriate category under Applicable Securities Legislation or exempt from registration. Subject to the applicable Lender not being a "control person" and compliance with Section 2.5(2) of National Instrument 45-102 (with paragraph (2) of Section 2.5(2) being satisfied if four (4) months have elapsed since the Convertible Term Loan Closing Date) the Common Shares issuable upon conversion of the Convertible PIK Notes will not be subject to the prospectus requirements or registration requirements under Applicable Securities Legislation, provided such resales are made by persons registered under the appropriate category under Applicable Securities Legislation or exempt from registration. 30 3.33 Prospectus Exemption. Each of the issuance and delivery of the Common Shares issuable upon conversion hereunder is exempt from the prospectus and dealer registration requirements of Ontario and Quebec securities laws and no other documentation needs to be filed or consents obtained except for notice of the transaction;provided that Borrower has filed with the AMF and with the securities regulator in each other province where a Convertible Term Loan Lender is located a report on Form 45-106F1 within ten (10) days of the Convertible Term Loan Closing Date. SECTION 4 FINANCIAL STATEMENTS AND INFORMATION 4.1 Reports and Notices. (1)Subject to Section 4.1(2), Borrower hereby agrees that from and after the Closing Date and until the Termination Date, it shall deliver to Administrative Agent and Lenders the Financial Statements, notices, Operating Plans, Budgets, reports and other information at the times, to the Persons and in the manner set forth in Annex B. (2)Notwithstanding any other term or condition of this Agreement and provided that no Event of Default has occurred or is continuing or would immediately occur as a direct result of the operation of this Section 4.1(2), any Lender may, at any time and from time to time by written notice (each, a "Public Period Notice") by such Lender to Administrative Agent and Borrower, waive the requirement for the delivery by Borrower to such Lender of Financial Statements, notices, Operating Plans, Budgets, and other information required to be delivered pursuant to the terms of this Agreement that are not made publicly available by Borrower to its security holders and Borrower shall not deliver such Financial Statements, notices, Operating Plans, Budgets and other information to such Lender; provided that: (a)any such waiver shall be in effect only with respect to the Lender that has provided the Public Period Notice for a period (a "Public Period") commencing on the effective date of such Public Period Notice until the earlier of the date of (i) the occurrence of an Event of Default, and (ii) written notice from such Lender to Administrative Agent and Borrower cancelling the effect of such Public Period Notice; and (b)during any Public Period, as soon as practicable, and in any event within one (1) Business Day after an executive officer of Borrower has actual knowledge of the existence of any Default or Event of Default, Borrower shall provide notice of same simultaneously to all Agents, Lenders and Borrower's security holders. SECTION 5 AFFIRMATIVE COVENANTS Except with the prior written consent of Requisite Lenders, Borrower agrees that from and after the date hereof and until the Termination Date: 5.1 Maintenance of Existence and Conduct of Business. Borrower shall, and shall cause each of its Material Subsidiaries to, (1) do or cause to be done all things necessary to preserve and keep in full force and effect its corporate existence and its rights and 31 franchises; (2) continue to conduct its business substantially as now conducted or as otherwise permitted hereunder; (3) at all times maintain, preserve and protect all of its properties and assets used or useful in the conduct of its business, and keep the same in good repair, working order and condition in all material respects (taking into consideration ordinary wear and tear) and from time to time make, or cause to be made, all necessary or appropriate repairs, replacements and improvements thereto consistent with industry practices; (4) and transact business only in such corporate and trade names as are set forth in Schedule 5.1 and the Disclosure Letters. 5.2 Payment of Obligations. (1)Subject to Section 5.2(2), Borrower shall pay and discharge or cause to be paid and discharged promptly all Charges payable by it or its Material Subsidiaries, including (a) Charges imposed upon it or its Material Subsidiaries, its or its Material Subsidiaries' income and profits, or any of its or its Material Subsidiaries' property and assets and all Charges with respect to employee source deduction obligations and (b) lawful claims for labour, materials, supplies and services or otherwise, before any thereof shall become past due. (2)Borrower may in good faith contest, by appropriate proceedings, the validity or amount of any Charges or claims described in Section 5.2(1); provided that (a) adequate reserves with respect to such contest are maintained on the books of Borrower in accordance with GAAP, (b) no Lien shall be imposed to secure payment of such Charges that is superior to any of the Liens securing payment of the Obligations, (c) such contest is maintained and prosecuted continuously and with diligence and operates to suspend collection or enforcement of such Charges, (d) none of the Collateral becomes subject to forfeiture or loss as a result of such contest, (e) Borrower shall promptly pay or discharge such contested Charges or claims and all additional charges, interest, penalties and expenses, if any, and shall deliver to Administrative Agent evidence acceptable to Requisite Lenders of such compliance, payment or discharge, on the earliest of the day any such amount is required by law to be paid, the day such contest is terminated or discontinued adversely to Borrower or any of its Material Subsidiaries and the day the conditions set forth in this Section 5.2(2) are no longer met or (f) Administrative Agent, acting on the instructions of Requisite Lenders, has not advised Borrower in writing that Requisite Lenders believe that nonpayment or nondischarge thereof could reasonably be expected to have or result in a Material Adverse Effect. 5.3 Books and Records. Borrower shall keep adequate books and records with respect to its and its Material Subsidiaries' business activities in which proper entries, reflecting all financial transactions, are made in accordance with GAAP and on a basis consistent with the Financial Statements attached as Schedule 3.4(1) and such books and records shall be maintained at Borrower's chief executive office set forth on Schedule 3.2. 5.4 Insurance; Damage to or Destruction of Collateral. (1)Borrower shall, at its sole cost and expense, maintain the policies of insurance described on Schedule 3.17and the Disclosure Letters as in effect on the date hereof or otherwise as is customary and prudent in the industry of Borrower. If Borrower at any time or times hereafter shall fail to obtain or maintain any of the policies of insurance required above or to pay all premiums relating thereto, Administrative Agent may at any time or times thereafter obtain and maintain such policies of insurance and pay such premiums and take any other action with respect thereto which Requisite Lenders deems advisable. Administrative Agent shall have no obligation to obtain insurance for Borrower or its Material Subsidiaries or pay any premiums therefor. By doing so, Administrative Agent shall not be deemed to have waived any Default or Event of Default arising from Borrower's failure to maintain such insurance 32 or pay any premiums therefor. All sums so disbursed, including legal fees, court costs and other charges related thereto, shall be payable on demand by Borrower to Administrative Agent and shall be additional Obligations hereunder secured by the Collateral. Borrower shall deliver to Administrative Agent, in form and substance satisfactory to Requisite Lenders, endorsements to (a) all "All Risk" and business interruption insurance of Borrower and its Material Subsidiaries naming Collateral Agent as loss payee, and containing the standard mortgage clause approved by the Insurance Bureau of Canada and (b) all general liability and other liability policies naming Collateral Agent as additional insured. (2)Administrative Agent, acting on the instructions of Requisite Lenders, reserves the right at any time upon any change in Borrower's or its Material Subsidiaries' risk profile (including any change in the product mix maintained by Borrower or its Material Subsidiaries or any laws affecting the potential liability of Borrower or its Material Subsidiaries) to require additional forms and limits of insurance to, in the reasonable opinion of Requisite Lenders, adequately protect Collateral Agent's interests, on behalf of Agents and Lenders, in all or any portion of the Collateral and to ensure that Borrower and its Material Subsidiaries are protected by insurance in amounts and with coverage customary for their industry. If requested by Administrative Agent, acting on the instructions of Requisite Lenders, Borrower shall deliver to Administrative Agent from time to time a report of a reputable insurance broker, satisfactory to Requisite Lenders, with respect to its insurance policies. (3)Borrower irrevocably makes, constitutes and appoints Administrative Agent (and all Related Parties designated by Administrative Agent), so long as any Event of Default shall have occurred and be continuing or the anticipated insurance proceeds exceed Cdn$500,000, as Borrower's and its Material Subsidiaries' true and lawful agent and attorney-in-fact for the purpose of making, settling and adjusting claims under such "All Risk" policies of insurance, endorsing the name of Borrower or any Subsidiary on any cheque or other item of payment for the proceeds of such "All Risk" policies of insurance and for making all determinations and decisions with respect to such "All Risk" policies of insurance.Administrative Agent shall have no duty to exercise any rights or powers granted to it pursuant to the foregoing power-of-attorney. Borrower shall promptly notify Administrative Agent of any loss, damage, or destruction to the Collateral in the amount of Cdn$100,000 or more, whether or not covered by insurance. After deducting from such proceeds the expenses, if any, incurred by Administrative Agent in the collection or handling thereof, Administrative Agent shall remit the balance to Borrower which shall use such money, or any part thereof, firstly to replace, repair, restore or rebuild the Collateral in a diligent and expeditious manner with materials and workmanship of substantially the same quality as existed before the loss, damage or destruction and secondly for the purposes hereof. 5.5 Compliance with Laws. (1)Borrower shall, and shall cause each of its Material Subsidiaries to, comply with all federal, provincial, local and foreign laws and regulations applicable to it, including Applicable Securities Legislations, those relating to licensing and employment and labour matters and Environmental Laws and Environmental Permits, except to the extent that the failure to comply, individually or in the aggregate, could not reasonably be expected to have a Material Adverse Effect and except as set out in the Disclosure Letters. (2)For each existing Canadian Pension Plan and SR Group Pension Plan, Borrower shall ensure that such plan retains its registered status under and is administered in a timely manner in all material respects in accordance with the applicable pension plan text, funding agreement, the ITA and all other applicable laws. (3)For each Canadian Pension Plan and SR Group Pension Plan hereafter adopted by Borrower or any of its Material Subsidiaries which is required to be registered under the ITA or any other applicable 33 laws, Borrower shall use its best efforts to seek and receive confirmation in writing from the applicable Governmental Authorities to the effect that such plan is unconditionally registered under the ITA or such other applicable laws. (4)For each existing and hereafter adopted Canadian Pension Plan, Canadian Benefit Plan and SR Group Pension Plan, Borrower shall in a timely fashion perform in all material respects all obligations (including fiduciary, funding, investment and administration obligations) required to be performed in connection with such plan and the funding media therefor. (5)Subject to Section 4.1(2), Borrower shall deliver to Administrative Agent and Lenders, (a) promptly after the filing thereof with any applicable Governmental Authority, copies of each annual and other return, report or valuation with respect to each Canadian Pension Plan and SR Group Pension Plan; (b) promptly after receipt thereof, a copy of any direction, order, notice, ruling or opinion that Borrower or any of its Material Subsidiaries may receive from any applicable Governmental Authority with respect to any Canadian Pension Plan or SR Group Pension Plan; and (c) prompt notification of any increases having a cost to Borrower or any of its Material Subsidiaries in excess of Cdn$150,000 per annum, in the benefits of any existing Canadian Pension Plan, Canadian Benefit Plan or SR Group Pension Plan, or the establishment of any new Canadian Pension Plan, Canadian Benefit Plan or SR Group Pension Plan, or the commencement of contributions to any such plan to which Borrower or its Material Subsidiaries were not previously contributing. 5.6 Supplemental Disclosure. From time to time as may be requested by Requisite Lenders, Borrower shall supplement each Schedule hereto, or any representation herein or in any other Loan Document, with respect to any matter hereafter arising which, if existing or occurring at the date of this Agreement, would have been required to be set forth or described in such Schedule or as an exception to such representation or which is necessary to correct any information in such Schedule or representation which has been rendered inaccurate thereby (and, in the case of any supplements to any Schedule, such Schedule shall be appropriately marked to show the changes made therein); provided that (1) no such supplement to any such Schedule or representation shall be or be deemed a waiver of any Default or Event of Default resulting from the matters disclosed therein, except as consented to by Requisite Lenders in writing; (2) no supplement shall be required as to representations and warranties that relate solely to the Closing Date; and (3) all such requested supplements shall be provided to Lenders within ten (10) days from such request. 5.7 Intellectual Property. Borrower shall, and shall cause each of its Material Subsidiaries to, conduct its business and affairs without infringement of or interference with any Intellectual Property of any other Person in any material respect. 5.8 Environmental Matters. Borrower shall, and shall cause each Person within its control to, (1) conduct its operations and keep and maintain its Real Estate in compliance with all Environmental Laws and Environmental Permits other than noncompliance which could not reasonably be expected to have a Material Adverse Effect; (2) implement any and all investigation, remediation, removal and response actions which are appropriate or necessary to maintain the value and marketability of the Real Estate or to otherwise comply with Environmental Laws and Environmental Permits pertaining to the presence, generation, treatment, storage, use, disposal, transportation or Release of any Hazardous Material on, at, in, under, above, to, 34 from or about any of the Real Estate; (3) notify Administrative Agent promptly after Borrower becomes aware of any violation of Environmental Laws or Environmental Permits or any Release on, at, in, under, above, to, from or about any Real Estate which could reasonably be expected to result in Environmental Liabilities in excess of Cdn$50,000; and (4) promptly forward to Administrative Agent a copy of any order, notice, request for information or any communication or report received by Borrower or its Material Subsidiaries in connection with any such violation or Release or any other matter relating to any Environmental Laws or Environmental Permits that could reasonably be expected to result in Environmental Liabilities in excess of Cdn$50,000, in each case whether or not any Governmental Authority has taken or threatened any action in connection with any such violation, Release or other matter. If Requisite Lenders at any time have a reasonable basis to believe that there may be a violation of any Environmental Laws or Environmental Permits by Borrower or any of its Material Subsidiaries or any Environmental Liability arising thereunder, or a Release of Hazardous Materials on, at, in, under, above, to, from or about any of the Real Estate, which, in each case, could reasonably be expected to have a Material Adverse Effect, then Borrower shall, upon Administrative Agent's written request (a) cause the performance of such environmental audits including subsurface sampling of soil and groundwater, and preparation of such environmental reports, at Borrower's expense, as Administrative Agent may from time to time request, which shall be conducted by reputable environmental consulting firms acceptable to Requisite Lenders and shall be in form and substance acceptable to Requisite Lenders, and (b) permit any Agent or its Related Parties to have access to all Real Estate for the purpose of conducting such environmental audits and testing as Requisite Lenders deem appropriate, including subsurface sampling of soil and groundwater. Borrower shall reimburse Administrative Agent for the costs of such audits and tests and the same will constitute a part of the Obligations secured hereunder. 5.9 Landlords' Agreements, Mortgagee Agreements and Bailee Letters. (1)If requested by Requisite Lenders, Borrower shall obtain a landlord's agreement, mortgagee agreement or bailee letter, as applicable, from the lessor of each leased property or mortgagee of owned property or with respect to any warehouse, processor or converter facility or other location where Collateral is located, which agreement or letter shall contain a waiver or subordination of all Liens or claims (including any distraint rights) that the landlord, mortgagee or bailee may assert against the Collateral at that location, and shall otherwise be satisfactory in form and substance to Requisite Lenders.After the Initial Closing Date, no real property or warehouse space shall be leased or acquired by Borrower or its Material Subsidiaries and no Inventory shall be shipped to a processor or converter under arrangements established after the Initial Closing Date without the prior written consent of Requisite Lenders or, unless and until a satisfactory landlord or mortgagee agreement or bailee letter, as appropriate, shall first have been obtained with respect to such location. Borrower shall, and shall cause each of its Material Subsidiaries to, timely and fully pay and perform its obligations under all leases and other agreements with respect to each leased location or public warehouse where any Collateral is or may be located. (2)If Borrower acquires any real property after the Initial Closing Date, Borrower shall deliver to Collateral Agent concurrently with or immediately following such acquisition a first-ranking Mortgage or Lien (subject to Permitted Encumbrances) covering such real property, title insurance policies, a legal opinion, current as-built surveys, zoning letters and certificates of occupancy, in each case, in form and substance (a) substantially similar to those that Borrower delivered on or about the Initial Closing Date in respect of certain of Borrower's Real Estate owned by Borrower on such date and (b) reasonably satisfactory to Requisite Lenders. 35 5.10 Purpose Borrower shall ensure that the proceeds of the Loans shall be applied exclusively for the purposes set out herein. 5.11 Visits and Inspections; Lender Meetings. Borrower agrees that it shall, and shall cause its Material Subsidiaries to, permit (i) Agents, any Lender and their respective Related Parties, from time to time, as often as may be reasonably requested, but only during normal business, hours, to visit and inspect the properties of Borrower and each of its Material Subsidiaries, inspect, audit and make extracts from their respective books and records, and discuss with their respective Related Parties, Borrower's and each of its Material Subsidiaries' business, assets, liabilities, financial condition, business prospects and results of operations and (ii) appraisers engaged by Agents (whether or not personnel of Agents or any Lender), from time to time, as often as may be reasonably requested, but only during normal business hours, to visit and inspect the properties of Borrower and each of its Material Subsidiaries, for the purpose of completing appraisals.Agents or any Lender, if no Default or Event of Default then exists or is reasonably likely to occur, shall give Borrower or the applicable Subsidiary reasonable prior notice of any such inspection or audit. Without limiting the foregoing, Borrower will participate and will cause their Related Parties and Material Subsidiaries to participate in meetings with Agents, Lenders and their respective Related Parties periodically during each year, which meeting(s) shall be held at such times and such places as may be reasonably requested by Agents. 5.12 Further Assurances. Borrower agrees that it shall, at Borrower's expense and upon request of Administrative Agent, duly execute and deliver, or cause to be duly executed and delivered, to Administrative Agent such further instruments and do and cause to be done such further acts as may be necessary, proper or desirable in the opinion of Requisite Lenders to carry out more effectively the provisions and purposes of this Agreement or any other Loan Document. 5.13 MCTOs. Borrower shall file the Required Filings with the Canadian Securities Administrators by July 6, 2007 and comply with all other requirements of the AMF and the OSC to ensure that the MCTOs will lapse as soon as practicable, but in any event no later than July 13, 2007. 5.14 Public Disclosure. Borrower shall forthwith publicly disclose all information of the Borrower and its Subsidiaries requested by the Requisite Lenders that has not yet been made publicly available. If Borrower does not publicly disclose any such information within 2 Business Days after written request from the Requisite Lenders, the Administrative Agent may, upon written request of the Requisite Lenders, publicly disclose such information. The Administrative Agent and the Lenders shall have no liability to Borrower, shareholders of Borrower or any other Person in respect of such disclosure. Borrower shall indemnify and hold harmless each Indemnified Personfrom and against any and all suits, actions, proceedings, claims, damages, losses, liabilities and expenses (including reasonable legal fees, on a solicitor and client basis, and disbursements and other costs of investigation or defence, including those incurred upon any appeal) which may be instituted or asserted against or incurred by any such Indemnified Person in respect of such disclosure. 36 5.15 Filings. Borrower shall make all requisite filings under Applicable Securities Legislation and the rules of the Exchange, including to report the issue of the Convertible Notes and the Common Shares issuable under the Convertible Notes and the exercise of the right to acquire Common Shares pursuant to the Convertible Notes. 5.16 Reporting Issuer Status. Borrower shall maintain its status as a reporting issuer, or the equivalent thereof in the provinces of Canada where it is, as of the date hereof, a reporting issuer, not in default of the requirements of Applicable Securities Legislation in Canada, except with respect to the Required Filings and except as otherwise disclosed to the Lenders, and will maintain its status as a registrant under the United States Securities Exchange Act of 1934, as amended, until such time as it deregisters with the consent of Requisite Convertible Term Loan Lenders and, for so long as it remains registered in the United States, will not be in default of the requirements of Applicable Securities Legislation in the United States, except with respect to the Required Filings and as otherwise disclosed in the Disclosure Letters. 5.17 Resale Restrictions. If at any time any order, ruling, registration, notice or filing pursuant to any Applicable Securities Legislation is required to ensure that any Common Shares issuable upon the conversion of the Convertible Notes and Conversion Amount are issued in compliance with such laws or to ensure that any such Common Shares are not subject to any restriction as to the resale (other than restrictions imposed on Persons referred to in Subsection 1(c) of the definition of "distribution" under the Securities Act (Ontario) and analogous provisions of the securities laws of such other provinces and the restrictions imposed in Section 2.5 of National Instrument 45-102 provided such Common Shares are traded through Persons registered, if required, under Applicable Securities Legislation), Borrower covenants that it will make or obtain such order, ruling, registration, notice or filing, as the case may be. 5.18 Listing. Borrower shall ensure that the Common Shares outstanding or issuable from time to time (including the Common Shares issuable on the conversion of any Convertible Note and Conversion Amount) continue to be listed and posted for trading on the Exchange.Borrower shall list the Common Shares issuable on the conversion of any Convertible Note and Conversion Amount hereunder on the Toronto Stock Exchange as soon as possible following such conversion. 5.19 United States Shareholders. Upon a written request from a holder of a Convertible Note that is also a potential "United States shareholder" (as that term is defined in Section 951(b) of the Internal Revenue Code of 1986, as amended (the "Code")) of Borrower, Borrower will use reasonable best efforts to determine whether it is properly treated as a "controlled foreign corporation" ("CFC") within the meaning of Section 957 of the Code and to inform such person of its determination. Each holder of Convertible Notes or Common Shares acquired upon conversion of Convertible Notes shall, on an annual basis, provide to Borrower information regarding their ownership of Convertible Notes and Common Shares and generally cooperate with Borrower so that Borrower can make a determination as to its CFC status. If Borrower determines that it is properly treated as a CFC in any Fiscal Year, (i) Borrower shall promptly, but in any case no later than thirty (30) days after the end of the applicable Fiscal Year, notify each requesting Convertible Term Loan Lender described in the first sentence of this Section 5.19 of Borrower's CFC status and (ii) Borrower 37 shall, no later than March 1 of the following Fiscal Year, provide each such Convertible Term Loan Lender holding Common Shares on the last day of such Fiscal Year on which Borrower was a CFC a written report of the amount of income per Common Share required to be included in the gross income of a "United States shareholder" pursuant to Section 951(a) of the Code and shall generally cooperate with any reasonable request of such Convertible Term Loan Lender to facilitate such Convertible Term Loan Lender's U.S. federal income tax reporting requirements relating to Borrower. 5.20 Contracts. Subject to Section 4.1(2), Borrower shall promptly inform Lenders in writing of the full particulars of: (a)any Material Change (actual, anticipated, contemplated or threatened, whether financial or otherwise) in the business, affairs, operations, assets, liabilities (contingent or otherwise) or capital of Borrower; and (b)any change in any Material Fact contained in the Filed Securities Documents (including any information incorporated or deemed to be incorporated by reference therein). 5.21 Reserve. Borrower covenants with Convertible Term Loan Lenders that it will at all times reserve and keep available out of its authorized Common Shares, solely for the purpose of issuance upon conversion of the Conversion Amounts and Convertible Notes as herein provided, and conditionally allot to Convertible Term Loan Lenders who may exercise their conversion rights hereunder, such number of Common Shares as shall then be issuable upon the conversion of all outstanding Conversion Amounts and Convertible Notes. Borrower covenants with Convertible Term Loan Lenders that all Common Shares which shall be so issuable shall be duly and validly issued as fully-paid and non-assessable shares. 5.22 Employment Agreements. Within sixty (60) days following the Closing Date, the Borrower shall have entered into employment agreements (or amendments with respect thereto) with each of the following individuals to serve in the position(s) listed opposite his name, which employment agreements shall have a minimum term (without giving effect to any renewal thereof) of not less than three (3) years from and after the Closing Date: Serge Fortin President & Chief Executive Officer Marc Girard Senior Vice President and Chief Financial Officer Chaz Immendorf Senior Vice President Innovation 38 ECTION 6 NEGATIVE COVENANTS Borrower agrees that, without the prior written consent of Requisite Lenders, from and after the date hereof until the Termination Date: 6.1 Amalgamations, Subsidiaries, Etc. Borrower shall not, and shall cause each of its Material Subsidiaries not to, directly or indirectly, by operation of law or otherwise, (1) form or acquire any Subsidiary, or (2) amalgamate or merge with, consolidate with, acquire all or substantially all of the property, assets or Stock of, or otherwise combine with or acquire, any Person; except that Borrower and its Material Subsidiaries may form Subsidiaries in the ordinary course of their respective businesses consistent with past practice. 6.2 Investments; Loans and Advances. Except as otherwise expressly permitted by this Section 6, Borrower shall not, and shall cause each of its Material Subsidiaries not to, make or permit to exist any investment in, or make, accrue or permit to exist loans or advances of money to, any Person, through the direct or indirect lending of money, holding of securities or otherwise; except that Borrower may hold funds in the Borrower Accounts and Disbursement Accounts and investments comprised of notes payable, or stock or other securities issued by Account Debtors to Borrower pursuant to negotiated agreements with respect to settlement of such Account Debtor's Accounts in the ordinary course of business, so long as the aggregate amount of such Accounts so settled by Borrower does not exceed Cdn$1,000,000; provided further that Borrower may hold the following investments in paragraphs (a) and (b) immediately below and the amount of such investments shall be excluded from determining such Cdn$1,000,000 amount: (a)notes payable or stock or other securities issued by Telmex Argentina to Borrower from time to time pursuant to negotiated agreements with respect to settlement of Telmex Argentina's Accounts in the ordinary course of business; and (b)notes payable or stock or other securities issued by any Account Debtor to Borrower pursuant to negotiated agreements with respect to settlement of Accounts and which are insured by insurance or guaranteed by letters of credit or letters of guarantee (in each case in form and substance satisfactory to Requisite Lenders). 6.3 Indebtedness; Unfunded Pension and Benefit Plan Obligations. (1)Borrower shall not, and shall cause each of its Material Subsidiaries not to, create, incur, assume or permit to exist any Indebtedness, except (without duplication) (a) Indebtedness secured by Liens permitted in Section 6.7, (b) the Loans and the other Obligations and (c) existing Indebtedness described in Schedule 6.3 and the Disclosure Letters. (2)Borrower shall not, and shall cause each of its Material Subsidiaries not to, directly or indirectly, voluntarily purchase, redeem, defease or prepay any principal of, premium, if any, interest or other amount payable in respect of any Indebtedness, other than the Obligations. (3)Borrower shall not, and shall cause each of its Material Subsidiaries not to, permit its unfunded pension fund and other employee benefit plan obligations and liabilities to remain unfunded other than in accordance with applicable law. 39 6.4 Affiliate Transactions and Employee Loans. (1)Except as otherwise expressly permitted in this Section 6, Borrower shall not, and shall cause each of its Material Subsidiaries not to, enter into or be a party to any transaction with any of its Affiliates (other than direct or indirect wholly-owned Material Subsidiaries) except in the ordinary course of and pursuant to the reasonable requirements of Borrower's or its Material Subsidiaries' business and upon fair and reasonable terms that are no less favourable to Borrower or its Material Subsidiaries than would be obtained in a comparable arm's length transaction with a Person not an Affiliate of Borrower. In addition, prior to entering into any transaction with any of its Affiliates (other than for the purchase and sale of goods that are in compliance with the first sentence of this Section 6.4(1)), the terms of each such transaction must be disclosed ten (10) days in advance to Administrative Agent. All such transactions existing as of the date hereof are described on Schedule 6.4(1) and the Disclosure Letters. (2)Borrower shall not, and shall cause each of its Material Subsidiaries not to, enter into any lending or borrowing transaction with any of its employees, except on an arm's-length basis in the ordinary course of business consistent with past practices for travel expenses, relocation costs and similar purposes. 6.5 Capital Structure and Business. Borrower shall not, and shall cause each of its Material Subsidiaries not to, (1) make any changes to its capital structure or in any of its business objectives, purposes or operations which could in any way adversely affect the repayment of the Loans or any of the other Obligations or could reasonably be expected to have or result in a Material Adverse Effect; or (2) amend its constating documents or bylaws in a manner which would adversely affect Borrower's or any of its Material Subsidiaries' duty or ability to repay the Obligations. Borrower shall not, and shall cause each of its Material Subsidiaries not to, engage in any business other than the businesses currently engaged in by it or businesses reasonably related thereto. 6.6 Guaranteed Indebtedness. Borrower shall not, and shall cause each of its Material Subsidiaries not to, create, incur, assume or permit to exist any Guaranteed Indebtedness except for Guaranteed Indebtedness set forth on Schedule 6.3. 6.7 Liens. (1)Borrower shall not, and shall cause each of its Material Subsidiaries not to, create, incur, assume or permit to exist any Lien on or with respect to its Accounts or any of its other properties, assets or undertakings (whether now owned or hereafter acquired) except: (a)Permitted Encumbrances; (b)Liens in existence on the Closing Date and summarized on Schedules 3.6 and and the Disclosure Letters; (c)Liens created after the Initial Closing Date by conditional sale or other title retention agreements (including Capital Leases) or in connection with purchase money Indebtedness with respect to Equipment and Fixtures acquired by Borrower or its Material Subsidiaries in the ordinary course of business, involving the incurrence of an aggregate amount of purchase money Indebtedness and Capital Lease Obligations of not more than Cdn$500,000 outstanding at any one time for all such Liens; provided that such Liens attach only to the assets subject to such purchase money Indebtedness and such 40 Indebtedness is incurred within twenty (20) days following such purchase and does not exceed one hundred percent (100%) of the purchase price of the subject assets; (d)Liens created after the Initial Closing Date in connection with purchase money Indebtedness with respect to Inventory acquired by Borrower or its Material Subsidiaries in the ordinary course of business, involving the incurrence of an aggregate amount of purchase money Indebtedness of not more than Cdn$2,000,000 outstanding at any one time for all such Liens; provided that such Liens attach only to the assets subject to such purchase money Indebtedness and such Indebtedness is incurred within twenty (20) days following such purchase and does not exceed one hundred percent (100%) of the purchase price of the subject assets; and (e)to the extent set forth and described in a Budget approved in writing by Requisite Lenders, Liens created after the date hereof in the form of cash or cash equivalent collateral as security for any credit facility made or to be made available to Borrower or any Material Subsidiary with respect to the issuance of letters of credit or letters of guarantee required in the ordinary course of business of Borrower or a Material Subsidiary. (2)In addition, Borrower shall not, and shall cause each of its Material Subsidiaries not to, become a party to any agreement, note, indenture or instrument, or take any other action, which would prohibit the creation of a Lien on any of its properties, assets or undertaking in favour of Collateral Agent, on behalf of Agents and Lenders, as additional collateral for the Obligations, except operating leases, Capital Leases or Licenses which prohibit Liens upon the assets that are subject thereto. 6.8 Sale of Stock and Assets. Borrower shall not, and shall cause each of its Material Subsidiaries not to, sell, transfer, convey, assign or otherwise dispose of any of its properties, assets or undertaking including any of its Accounts or issue any Stock of Material Subsidiaries, other than (1) the sale, transfer, conveyance or other disposition by Borrower or its Material Subsidiaries of Equipment or Fixtures that are obsolete or no longer used or useful in Borrower's or its Material Subsidiaries' business and having a value not exceeding Cdn$250,000 in the aggregate per annum, and (2) to the extent set forth and described in a Budget approved in writing by Requisite Lenders, the sale, assignment, securitization, discounting or similar disposition of letters of credit or Accounts to banks or other financial institutions; provided that, notwithstanding any other term or condition of this Agreement, in accordance with Section 11.2(2)(e), the prior written consent of all Lenders shall be required to permit Borrower or any of its Material Subsidiaries to sell, transfer, convey, assign or otherwise dispose of any of the Collateral except for transactions permitted pursuant to paragraphs (1) and (2) immediately above. 6.9 Hazardous Materials. Borrower shall not, and shall cause each of its Material Subsidiaries not to, cause or permit a Release of any Hazardous Material on, at, in, under, above, to, from or about any of the Real Estate where such Release would (1) violate in any respect, or form the basis for any Environmental Liabilities under, any Environmental Laws or Environmental Permits or (2) otherwise adversely impact the value or marketability of any of the Real Estate or any of the Collateral, other than such violations or impacts which could not reasonably be expected to have a Material Adverse Effect. 6.10 Sale-Leasebacks. Borrower shall not, and shall cause each of its Material Subsidiaries not to, engage in any sale-leaseback, synthetic lease or similar transaction involving any of its property, assets or undertaking. 41 6.11 Cancellation of Indebtedness. Borrower shall not, and shall cause each of its Material Subsidiaries not to, cancel any claim or debt owing to it, except for reasonable consideration negotiated on an arm's-length basis and in the ordinary course of its business consistent with past practices. 6.12 Restricted Payments. Borrower shall not, and shall cause each of its Material Subsidiaries not to, make any Restricted Payment, except employee loans permitted under Section 6.4(2) above. 6.13 Change of Corporate Name or Location; Change of Fiscal Year. (1)Borrower shall not, and shall cause each of its Material Subsidiaries not to, (1) change its corporate name, or (2) change its chief executive office, principal place of business, corporate offices or warehouses or locations at which Collateral is held, located or stored, or the location of its records concerning the Collateral from that set forth on Schedule 3.2 and the Disclosure Letters, in any case without at least thirty (30) days prior written notice to Administrative Agent and after Administrative Agent's written acknowledgment that any action requested by Requisite Lenders in connection therewith, including to continue the perfection of any Liens in favour of Collateral Agent, on behalf of Agents and Lenders, in any Collateral, has been completed or taken, and provided that any such new location shall be in the Province of Quebec. (2)Borrower shall not, and shall cause its Material Subsidiaries not to, change its accounting periods (including the Fiscal Quarter and the Fiscal Year). 6.14 No Speculative Transactions. Borrower shall not, and shall cause each of its Material Subsidiaries not to, engage in any transaction involving commodity options, futures contracts or similar transactions, except solely to hedge against fluctuations in the prices of commodities owned or purchased by it and the values of foreign currencies receivable or payable by it and interest swaps, caps or collars. 6.15 Changes Related to Subordinated Debt. Borrower shall not, and shall cause each of its Material Subsidiaries not to, change or amend the terms of any Subordinated Debt (or any indenture or agreement in connection therewith). 42 SECTION 7 TERM 7.1 Termination. (a) The Initial Loans shall be in effect until the Initial Loan Termination Date and shall be automatically due and payable in full on the Initial Loan Termination Date. (b) The June 2007 Loans shall be in effect until the June 2007 Loan Termination Date and shall be automatically due and payable in full on the June 2007Loan Termination Date. (c) The Supplemental Loans, if and when drawn pursuant to Section 2.2, shall be in effect until the Supplemental Loan Termination Date and shall be automatically due and payable in full on the Supplemental Loan Termination Date. (d) The Convertible Term A Loans shall be in effect until the Convertible Term A Loan Termination Date and shall be automatically due and payable in full on the Convertible Term A Loan Termination Date. (e) The Convertible Term B Loans shall be in effect until the Convertible Term B Loan Termination Date and shall be automatically due and payable in full on the Convertible Term B Loan Termination Date. (f) The Convertible Term C Loans shall be in effect until the Convertible Term C Loan Termination Date and shall be automatically due and payable in full on the Convertible Term C Loan Termination Date. 7.2 Survival of Obligations Upon Termination of Financing Arrangements. Except as otherwise expressly provided for in the Loan Documents, no termination or cancellation (regardless of cause or procedure) of any financing arrangement under this Agreement shall in any way affect or impair the obligations, duties and liabilities of Borrower or its Subsidiaries or the rights of Agents and Lenders relating to any unpaid portion of the Loans or any other Obligations, due or not due, liquidated, contingent or unliquidated or any transaction or event occurring prior to such termination or cancellation, or any transaction or event, the performance of which is required after the Initial Loan Termination Date (in the case of the Initial Loans), the June 2007 Loan Termination Date (in the case of the June 2007 Loans), the Supplemental Loan Termination Date (in the case of the Supplemental Loans), the Convertible Term A Loan Termination Date (in the case of the Convertible Term A Loan), the Convertible Term B Loan Termination Date (in the case of the Convertible Term B Loan) and the Convertible Term C Loan Termination Date (in the case of the Convertible C Term Loan). Except as otherwise expressly provided herein or in any other Loan Document, all undertakings, agreements, covenants, warranties and representations of or binding upon Borrower or its Subsidiaries, and all rights of Agents and Lenders, all as contained in the Loan Documents, shall not terminate or expire, but rather shall survive any such termination or cancellation and shall continue in full force and effect until the Termination Date; provided however, that in all events the provisions of Section 11, the payment obligations under Sections 1.10 and 1.11, and the indemnities contained in the Loan Documents shall survive the Termination Date. 43 SECTION 8 EVENTS OF DEFAULT: RIGHTS AND REMEDIES 8.1 Events of Default. The occurrence of any one or more of the following events (regardless of the reason therefor) shall constitute an "Event of Default" hereunder: (1)Borrower or any of its Subsidiaries (a) fails to make any payment of principal when due and payable, or (b) fails to make any payment of interest on, or Fees owing in respect of, the Loans or any of the other Obligations within two (2) days of the date on which such interest or Fees become due and payable, or (c) fails to pay or reimburse any Agent or Lender for any expense reimbursable hereunder or under any other Loan Document within three (3) days following an Agent's or a Lender's demand for such reimbursement or payment of expenses. (2)Borrower fails or neglects to perform, keep or observe any of the provisions of
